 EX-CELL-O CORPORATION107Ex-Cell-O CorporationandInternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America,UAW. Case25-CA-2377August 25, 1970DECISION AND ORDEROn March 2, 1967, Trial Examiner Owsley Voseissued his Decision in the above-entitled proceeding,finding that Respondent Ex-Cell-O Corporation hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affirma-tive action, including an order directing the Respond-ent to make whole its employees for any losses sufferedon account of its unlawful refusal to bargain withthe UAW (the Charging Party), as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief, together with arequest for oral argument. As the compensatory reme-dy adopted by the Trial Examiner in this case posesseveral novel issues of importance, the National LaborRelations Board granted oral argument and consoli-dated this matter for purposes of said argument withthree other cases involving the same or related issues(Zinke'sFoods, Inc.,30-CA-372;HermanWilsonLumber Company,26-CA-2536;Rasco Olympia, Inc.d/b/a Rasco 5-10-25 cents,19-CA-3187).The Board granted a number of motions for permis-sion to file briefsamicus curiaeand also invitedcertain other interested parties to file them and toparticipate in the oral argument which was held onJuly 12 and 13, 1967. The parties who submittedamicusbriefs and participated as such in the argumentwere: The Chamber of Commerce of the United States,theNational Association of RetailMerchants, TheAmerican Federation of Labor and Congress of Indus-trialOrganizations, and The International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America. Amicus briefs were also submittedby the National Association of Manufacturers, PrestonProducts Company, Inc., and The NAACP LegalDefense and Educational Fund, Inc.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, cross-exceptions,the briefs of the parties and those submittedamicuscuriae,the oral arguments made before the Board,and the record in the proceeding, and adopts thefindings, conclusions, and recommendations of theTrial Examiner, as modified herein. iThis case began with the UAW's request for recogni-tion on August 3, 1964. Ex-Cell-O refused the Union'srequest on August 10, 1964, and the Union immediate-ly filed a petition for Certification of Representative.After a hearing the Regional Director ordered anelection,which was held on October 22, 1964, andamajority of the employees voted for the Union.The Company, however, filed objections to the con-duct of the election, alleging that the Union madecertain misrepresentations which assertedly interferedtherewith, but the Acting Regional Director, in aSupplemental Decision of December 29, 1964, over-ruled them. The Company then requested reviewof that decision, which the Board granted, and ahearing was held on May 18 and 19, 1965. TheHearing Officer issued his Report on Objections onJuly 15, 1965, and recommended that the objectionsbe overruled. The Company filed exceptions thereto,but on October 28, 1965, the Board adopted theHearing Officer's findings and recommendations andaffirmed the Regional Director's certification of theUnion.The day after the Board's certification was issued,the Company advised the Union that it would refuseto bargain in order to secure a court review of theBoard's action2 and later reiterated this position afterreceiving the Union's request for a bargaining meeting.The Union thereupon filed the 8(a)(1) and(s) chargein this case and the complaint was issued on November23, 1965. The Respondent's answer admitted the factu-al allegations of the complaint but denied the violationon the ground that the Board's certification was inval-id.The hearing herein, originally scheduled for Febru-ary 15, 1966, commenced on June 1, 1966;' it wasadjourned until June 29, 1966, to permit the Unionto offer evidence supporting its request for a compensa-tory remedy for the alleged refusal to bargain; thehearing was postponed again until July 28, 1966.1iThe Respondent's motion, filed on August 19, 1970, seeking dismissalof the complaint herein is deniedNLR B v Gissel Packing Co, 395U S 575, 610,NL.R B v Katz,369 US 736, 748, fn 16,FranksBrosCo v N L R B.321U S 702 See alsoN L R B v Rutter-RexManufacturing Company, In(396 U S 258'The Company's letter stated thatWe have received the Labor Board's decision concerning our objec-tions to the conduct of the union election held October 22, 1964As you know, the only way the LaborBoard'sdecision in thiscase can be reviewed is through a technical refusal to bargain,and consequently we are unable to meet with you and bargainuntilthe review procedure is carried outThis delay was caused by Respondent's unsuccessful attempt tosubpena theRegionalDirector's files in the representation case'This postponement grew out of the Company's objections to theauthenticity of certain collective-bargainingcontracts offered by the Unionto substantiate its request for a compensatory remedy The Company(cont d)185 NLRB No. 20 108DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe Company also petitioned the United States Dis-trictCourt for an injunction against the RegionalDirector and the Trial Examiner to restrain the latterfrom closing the hearing until the Regional Directorhad produced the investigative records in the represen-tation case. The court issued a summary judgmentdenying the injunction on December 13, 1966, andon December 21, 1966, the Trial Examiner formallyclosed his hearing. On March 2, 1967, the TrialExaminer issued his Decision, finding that the Compa-ny had unlawfully refused to bargain in violationof Section 8(a)(5) and (1) of the Act and recommendedthe standard bargaining order as a remedy. In additionthe Trial Examiner ordered the Company to compen-sate its employees for monetary losses incurred asa result of its unlawful conduct.It is not disputed that Respondent refused to bargainwith the Union, and we hereby affirm the TrialExaminer's conclusion that Respondent thereby violat-ed Section 8(a)(1) and (5) of the Act. The compensato-ry remedy which he recommends, however, raisesimportant issues concerning the Board's powers andduties to fashion appropriate remedies in its effortsto effectuate the policies of the National Labor Rela-tions Act.It is argued that such a remedy exceeds the Board'sgeneral statutory powers. In addition, it is contendedthat it cannot be granted because the amount ofemployee loss, if any, is so speculative that an orderto make employees whole would amount to the imposi-tion of a penalty. And the position is advanced thatthe adoption of this remedy would amount to thewriting of a contract for the parties, which is prohibit-ed by Section 8(d).5We have given most serious consideration to theTrial Examiner's recommended financial reparationsOrder, and are in complete agreement with his findingthat current remedies of the Board designed to cureviolations of Section 8(a)(5) are inadequate. A mereaffirmative order that an employer bargain uponrequest does not eradicate the effects of an unlawfuldelay of 2 or more years in the fulfillment of astatutory bargaining obligation. It does not put theemployees in the position of bargaining strength theywould have enjoyed if their employer had immediatelyrecognized and bargained with their chosen represent-ative. It does not dissolve the inevitable employeefrustration or protect the Union from the loss oflaterwithdrew its objection It also refused to comply with asubpoenaduces tecumrequesting production of certain records relating to wageincreases and fringe benefits'49 Stat 454 (1935), as amended, 29 U S C §158(d) (1958) "butsuch obligation [to bargain collectively] does not compel either partyto agree to a proposal or require the making of a concessionemployee support attributable to such delay. Theinadequacy of the remedy is all the more egregiouswhere, as in the recentN.L.R.B. v. Tiidee Products,Inc.,'case, the court found that the employer hadraised "frivolous" issues in order to postpone or avoidits lawful obligation to bargain.We have weighedthese considerations most carefully. For the reasonsstated below, however, we have reluctantly concludedthat we cannot approve Trial Examiner's Recommend-ed Order that Respondent compensate its employeesformonetary losses incurred as a consequence ofRespondent's determination to refuse to bargain untilithad tested in court the validity of the Board'scertification.Section 10(c) of the Act directs the Board to ordera person found to have committed an unfair laborpractice to cease and desist and "to take such affirma-tive action including reinstatement of employees withor without back pay, as will effectuate the policiesof this Act." This authority, as our colleagues notewith full documentation, is extremely broad and wasso intended by Congress. It is not so broad, however,as to permit the punishment of a particular respondentor a class of respondents. Nor is the statutory directionto the Board so compelling that the Board is withoutdiscretion in exercising the full sweep of its power,for it would defeat the purposes of the Act if theBoard imposed an otherwise proper remedy thatresulted in irreparable harm to a particular respondentand hampered rather than promoted meaningful col-lective bargaining.Moreover, as the Supreme Courtrecently emphasized, the Board's grant of power doesnot extend to compelling agreement.(H K. PorterCo., Inc., v. N.L.R.B.,397 U.S. 99.) It is with respectto these three limitations upon the Board's powerto remedy a violation of Section 8(a)(5) that weexamine the UAW's requested remedy in this case.The Trial Examiner concluded that the proposedremedy was not punitive, that it merely made theemployees partially whole for losses occasioned bythe Respondent's refusal to bargain, and was muchless harsh than a backpay order for discharged employ-ees, which might require the Respondent to pay wagesto these employees as well as their replacements.Viewed solely in the context of an assumption ofemployee monetary losses resulting directly from theRespondent's violation of Section 8(a)(5), as finallydetermined in court, the Trial Examiner's conclusionappears reasonable. There are, however, other factorsin this case which provide counterweights to thatrationale. In the first place, there is no contentionthat this Respondent acted in a manner flagrantlyin defiance of the statutory policy. On the contrary,'426F2d1243(CADC) EX-CELL-O CORPORATION109the record indicates that this Respondent responsiblyfulfills its legally established collective-bargaining obli-gations. It is clear that Respondent merely soughtjudicial affirmanceof theBoard'sdecision that theelection of October 22, 1964, should not be set asideon the Respondent's objections.In the past,wheneveran employer has sought court intervention in a repre-sentation proceeding the Board has argued forcefullythat court intervention would be premature, that theemployer had an unquestioned right under the statuteto seek court review of any Board order before itsbargaining obligation became final.Should this proce-dural right in 8(a)(5) cases be tempered by a largemonetary liability in the event the employer's positionin the representation case is ultimately found to bewithout merit?Of course,an employer or a unionwhich engages in conduct later found in violationof the Act, does so at the peril of ultimate convictionand responsibility for a make-whole remedy.But thevalidity of a particular Board election tried in anunfair labor practice case is not,inour opinion,an issue on the same plane as the discharge of employ-ees for union activity or other conduct in flagrantdisregard of employee rights. There are wrongdoersand wrongdoers.Where the wrong in refusing tobargain is, at most, a debatable question,thoughultimately found a wrong,the imposition of a largefinancial obligation on such a respondent may comeclose to a form of punishment for having electedto pursue a representation question beyond the Boardand to the courts. The desirability of a compensatoryremedy in a case remarkably similar to the instantcase was recently considered by the Court of Appealsfor the District of Columbia inUnited Steelworkers[Quality Rubber Manufacturing Company, Inc.] v.N.L.R.R.,430F.2d519.There the court,distinguishingTirdee Products' supra,indicated thatthe Board was warranted in refusing to grant such aremedy inan 8(a)(5)casewhere the employer"desiredonlytoobtainanauthoritativedetermination of the validity of the Board'sdecision." It is not clear whether the court was of theopinion that the requested remedy was within theBoard's discretion or whether it would have struckdown such a remedy as punitive in view of thetechnicalnature of the technical nature of therespondent's unfair labor practice. In any event, wefindourselves in disagreement with the TrialExaminer's view that a compensatory remedy asapplied to the Respondent in the instant case is notpunitive "in any sense of the Word."unlike cases." The court was of the opinion thatthe remedy was proper where the employer hadengaged in a "manifestly unjustifiable refusal to bar-gain"and where its position was "palpably withoutmerit."'As inQuality Rubber,the court inTudeeProductsdistinguished those cases in which theemployer's failure to bargain rested on a "debatablequestion."With due respect for the opinion of theCourt of Appeals for the District of Columbia, wecannot agree that the application of a compensatoryremedy in 8(a)(5) cases can be fashioned on thesubjective determination that the position of onerespondent is "debatable" while that of another is"frivolous."What is debatable to the Board mayappear frivolous to a court,and vice versa.'Thus,the debatability of the employer's position in an 8(a)(5)case would itself become a matter of intense litigation.We do not believe that the critical question ofthe employer'smotivation in delaying bargainingshould depend so largely on the expertise of counsel,the accident of circumstances,and the exigencies ofthe moment.In our opinion,however,the crucial question tobe determined in this case relates to the policieswhich the requested order would effectuate. The statu-tory policy as embodied in Section 8(a)(5) and (d)of the Act was considered at some length by theSupreme CourtinH. K Porter Co., Inc. v. N.L.R.B.,supra.There the Court held that the Board hadpower to require employers and employees"to negoti-ate" but that the Board was without power to compela company or a union"to agree to any substantivecontractual provision of a collective bargaining agree-ment."The purpose of the Act, the Court held,was to ensure that employers and their employees"work together to establish mutually satisfactory con-ditions."The Courtnoted that Congress was awarethat agreement between employers and unions mightnot always be reached, that agreement might in somecases be impossible,or thwarted by strikes and lock-outs.But it was never intended,theCourt held,that the Government in such cases step in and becomea party to the negotiations. Recognizing that theBoard's remedial powers might be insufficient to copewith important labor problems,the Supreme Courtnevertheless struck down an order requiring therespondent employer involuntarily to agree to a specif-ic contractual provision.Itwas the job of Congress,InTiideeProductsthe court suggested that theBoard need not follow a uniform policy in the applica-tionof a compensatory remedy in 8(a)(5) cases.Indeed,the court noted that such uniformity in thisarea of the law would be unfair when applied "to'In these cases,at least,itwould seem incumbent on the Boardto utilize to the fullest extent its authority under Sec 10(I) and (e)of the Act,thereby minimizing the pernicious delay in collective bargainingand consequent loss of benefits to the employees affected See alsoJustice Harlan's concurrence inH K Porter, supraCfNLRB v Magnesium Casting Co,427F 2d 114 (C A 1,May 21, 1970) 110DECISIONSOF NATIONALLABOR RELATIONS BOARDnot the Board or the courts, Justice Black wrote,"to decide when and if it is necessary to allow govern-mental review of proposals for collective bargainingagreements and compulsory submission to one side'sdemands."It is argued that the instant case is distinguishablefromH. K. Porterin that here the requested remedymerely would require an employer to compensateemployees for losses they incurred as a consequenceof their employer'sfailure to agreeto a contracthewouldhave agreed toifhe had bargained ingood faith. In our view, the distinction is more illusorythan real. The remedy inH. K. Porteroperates pro-spectively to bind an employer to a specific contractualterm. The remedy in the instant case operates retroac-tively to impose financial liability upon an employerflowing froma presumedcontractual agreement. TheBoard infers that the latter contract, though it neverexisted and does not and need not exist, wasdeniedexistence by the employer because of his refusal tobargain. In either case the employer has not agreedto the contractual provision for which he must acceptfullresponsibilityas though he had agreed to it.Our colleagues contend that a compensatory remedyisnot the "writing of a contract" because it doesnot "specify new or continuing terms of employmentand does not prohibit changes in existing terms andconditions." But there is no basis for such a remedyunless the Board finds, as a matter of fact, thata contract would have resulted from bargaining. Thefact that the contract, so to speak, is "written inthe air" does not diminish its financial impact uponthe recalcitrant employer who, willy-nilly, is forcedto accede to terms never mutually established bythe parties.Despite the admonition of the SupremeCourt that Section 8(d) was intended to mean whatitsays, i.e., that the obligation to bargain "doesnot compel either party to agree to a proposal orrequire themaking of a concession," one of theparties under this remedy is forced by the Governmentto submit to the other side's demands. It does nothelp to argue that the remedy could not be appliedunless there was substantial evidence that the employerwould have yielded to these demands during bargain-ing negotiations.Who is to say in a specific casehow much an employer is prepared to give and howmuch a union is willing to take? Who is to saythat a favorable contract would, in any event, resultfrom the negotiations? And it is only the employerof such good will as to whom the Board mightconclude that he, at least, would have given hisemployees a fair increase, who can be made subjectto a financial reparations order; should such anemployer be singled out for the imposition of suchan order? To answer these questions the Board wouldbe required to engage in the most general, if notentirely speculative, inferences to reach the conclusionthat employees were deprived of specific benefits asa consequence of their employer's refusal to bargain.Much as we appreciate the need for more adequateremediesin8(a)(5) cases,we believe that, as thelaw now stands, the proposed remedy is a matterfor Congress, not the Board. In our opinion, however,substantial relief may be obtained immediately throughprocedural reform, giving the highest possible priorityto 8(a)(5) cases combined with full resort to theinjunctive relief provisions of Section 10(j) and (e)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Ex-Cell-O Corporation, Elwood, Indiana, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with Internation-alUnion, United Automobile, Aerospace and Agricul-tural Implement Workers of America, UAW, as theexclusive representative of the employees in theappropriate unit as set forth in the attached TrialExaminer's Decision.(b) In any like or related manner interfering with,restraining,or coercing employees in the exerciseof their rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which itis found will effectuate the policies of the Act:(a) Upon request recognize and bargain collectivelywithInternationalUnion,UnitedAutomobile,Aerospace and Agricultural Implement Workers ofAmerica, UAW, as the exclusive representative ofthe employees in the appropriate unit. The appropriateunit is:Allproduction andmaintenance employees,including tool crib store employees, shipping andreceiving and followup employees, but excludingalloffice clerical and plant clerical employees,all professional employees, guards, and supervi-sors.(b)Post at its Elwood, Indiana, plant copies ofthe attached notice marked "Appendix."' Copies ofsaidnotice,on forms provided by the Regional'In the event this Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the noticereading"Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing anOrder of the National LaborRelations Board " EX-CELL-ODirector for Region 25, after being duly signed byRespondent's authorized representative, shall be post-ed by the Respondent immediately upon receipt there-of, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(c)Notify the Regional Director for Region 25,inwriting,within 10 days from the date of thisOrder, what steps have been taken to comply herewith.MEMBERSMCCULLOCH AND BROWN, dissenting inpart:Although concurring in all other respects in theDecision and Order of the Board, we part companywith our colleagues on the majority in that we wouldgrant the compensatory remedy recommended by theTrialExaminer.Unlike our colleagues, we believethat the Board has the statutory authority to directsuch relief and that it would effectuate the policiesof the Act to do so in this case.Section 10(c) of the Act directs the Board to remedyunfair labor practices by ordering the persons commit-ting them to cease and desist from their unlawfulconduct "and to take such affirmative action includingreinstatement of employees with or without back pay,aswill effectuate the policies of this Act. . . ."i°The phrase "affirmative action" is nowhere qualifiedin the statute, except that such action must "effectuatethe policies of this Act," and indicates the intentof Congress to vest the Board with remedial powerscoextensive with the underlying policies of the lawwhich is to be enforced. This provision "did notpass the Wagner Act Congress without objection tothe uncontrolled breadth of this power."11But the broad language survived the challenge.The contention made by the Respondent hereinthat legislative history requires a narrow constructionof the Board's remedial powers under Section 10(c)focuses on the deletion of the word "restitution"by the Senate and House Committees in reportingthe original bills and their substitution therefor ofthe language: "including reinstatement . . . with orwithout back pay."12It isargued that because thischange was made after a Senate Committee printasserted that "express language such as reinstatement,backpay etc., necessarily results in narrowing the1O49 Stat 454 (1935), as amended, 29 U S C §160(c) (1958)" Local 60, United Brotherhood of Carpenters and Joiners of America,AFL-CIO [Mechanical HandlingSrctemc]vN L R B,365 U S 651. 657(concurring opinion)11Compare 1 Legislative History of the National Labor RelationsAct, 1935 at 1302 with 2 Legislative History of the National LaborRelationsAct, 1935 at 2292CORPORATION111definition of restitution,"" the subsequent deletionand substitution evidence congressional intent torestrict the Board's remedial power. This interpreta-tion of the legislative history is negated by a closerlook at the status of the Senate Committee print,and the statement of Senator Wagner, the authorof the legislation, respecting the scope of the Board'sremedial power under the present language of Section10(c).The assertion that substitution of the illustrativelanguage"including reinstatement ... with or withoutback pay" would narrow the definition of restitutionwas containedinan unsignedstaff memorandumprepared for use by the Senate Committee. Whateverthe status of such a document for purposes of legisla-tive interpretation, it does not by itself prove congres-sional intent, especially when it is relied on, as here,to dispute the plain meaning of the statutory lan-guage.14Further, after theWagner Act had beenreported out of committee with the present languageof Section 10(c), SenatorWagner stated, in floordebates, that under its provisions "the Board willbe empowered to issue orders forbidding violationsof the law and making restitution to those who havebeen injured thereby."1S Clearly, although the legalphrase had been eliminated from the Act, its sponsor'sintentwas not thereby to narrow the concept ofthe Board's remedial powers. And, this broad con-struction of Section 10(c) has long been acceptedby the courts.The Supreme Court, in its consideration of theBoard's remedial powers, has consistently interpretedSection 10(c) as allowing the Board wide discretionin fashioning remedies. Thus, inPhelps Dodge Corp.v.N.L.R.B.,11the Court stated that:" 1 Legislative History of the National Labor Relations Act, 1935at 1360" "Restitution"isa term of art used and misused in both commonlaw and equity to describe particular techniques for judicial enforcementand maintenance of rights, and is distinguishable conceptually, but notalways realistically,from damages and specific performance Thus, theterm is imprecise both in meaning and application See, for example,Corbin, Contracts,§§1102-1103, 1107, Williston, Contracts §§1454, 1482-1483 Indeed, the American Law Institute's Restatement of the Lawof Restitution does not include remedies for torts such as ejectment,replevin, or trover, even though restitutionary in nature,and most signifi-cantly that Restatement recites that it "does not present the circumstancesunder which an action can be maintainedfor a failure to performan official, customary or statutory duty to pay money" Restatement,Restitution at 2-3Dean Roscoe Pound made a comparable distinctionin his treatise on jurisprudence in emphasizing that administrative modesfor the enforcement and maintenance of rights deserve separate treatmentfrom judicial techniques Pound,Jurisprudence at 351(1959) From thisbackground it is apparent that inclusion of the term"restitution" inSec 10(c) would not have been appropriate to illustrate a broad flexibleadministrative remedy, and its deletion is readily understandable as amatter of draftsmanship112 Legislative History of the National Labor Relations Act, 1935at23321' 313 U S 177, 187-189 112DECISIONSOF NATIONAL LABOR RELATIONS BOARDAttainment of a great national policy throughexpert administration in collaboration with limit-ed judicial review must not be confined withinnarrow canons for equitable relief deemed suitableby chancellors in ordinary private controversies.The need for such broad remedial authority wasobvious, for, as the Court went on to say:... Congress could not catalogue all the devicesand stratagems for circumventing the policiesof the Act. Nor could it define the whole gamutof remedies to effectuate these policies in aninfinite variety of specific situations.Congressmet these difficulties by leaving the adaptationof means to end to the empiric process of adminis-tration."The declared policy of the Act is to promote thepeaceful settlement of disputes by encouraging collec-tive bargaining and by protecting employee rights."To accomplish this purpose, Board remedies for viola-tions of the Act should, on one hand, have theeffect of preventing the party in violation from soacting in the future, and from enjoying any advantagehe may have gained by his unlawful practices.19 Butthey must also presently dissipate the effects of viola-tions on employee rights20 in order that the employeesso injured receive what they should not have beendenied." A Board order so devised is to be enforcedby the courts "unless it can be shown that the orderis a patent attempt to achieve ends other that thosewhich can fairly be said to effectuate the policiesof the Act."22" Idat 194° 49 Stat 552 (1935), as amended, 29 U S C § 151 (1958)National Licorice C o v NLR B,309 U S 350, 364°See, e g,Franks Bros Company v NLRB , 321U S 702, 704,N.L R B v Fansteel Metallurgical Corp,306 U S 240, 257 ("The purposeof the Act is to promote the peaceful settlement of disputes by providinglegal remedies for the invasion of employee rights ")" International Brotherhood of Operative Potters [-1aec Cerani,ccCovNL R B,320 F 2d 757, 761 (C A D C ), enfg in part and remandingin part 138 NLRB 1178,Leeds & Northrup Co v NLRB,391 F 2d874 (C A 3), enfg 162 NLRB 987°'Fibreboard Paper Products Corp vNLRB,379 U S 203, 216,citingwith approvalVirginiaElectric and Power Co. v N.L.R B,319U S 533, 540 InConsolo v Federal Maritime Commission,383 U S607, the Supreme Court upheld a compensatory award by that Commission,which,like the Board,isamong a number of administrative agenciesthatmay grant compensatory remedies See 39 Stat 736, as amended,46 U S C § 821 (1964).which states that the Commission"may directpaymentof full reparation to the complainant for the injury causedby such violation"There the petitioner had also suffered financial lossbecause of the respondent's statutory violation,and the Court,relyingheavily oncases involving this Board,stated(383 U S 620-621) thatCongress was very deliberate in limiting judicial review of agency determi-nations becauseitfrees the reviewing courts of the time-consuming and difficult taskof weighing the evidence, it gives proper respect to the expertise ofthe administrative tribunal and it helps promote the uniform applicationof the statuteThese policies are particularly important when a courtisasked to review an agency's fashioning of discretionary relief Inthis area agency determinationsfrequentlyrest upon a complex andhard-to-review mix of considerations By giving the agency discretionarypower to fashion remedies, Congress places a premium upon agencyexpertiseDeprivation of an employee's statutory rights isoften accompanied by serious financial injury to him.Where this is so, an order which only guaranteesthe exercise of his rights in the future often fallsfar short of expunging the effects of the unlawfulconduct involved. Therefore, one of the Board's mosteffective and well-established affirmative remedies forunlawful conduct is an order to make employeesfinanciallywhole for losses resulting from violationsof the Act.23 Various types of compensatory ordershave been upheld by the Supreme Court in the beliefthat "Making the workers whole for losses sufferedon account of an unfair practice is part of the vindica-tion of the public policy which the Board enforces."24The most familiar of these is the backpay orderused to remedy the effect of employee dischargesfound to be in violation of Section 8(a)(3) of theAct.25While the cease-and-desist and reinstatementorders remedy the denial of the aggrieved employee'srights and protect the prospective exercise thereof,the backpay order repairs the financial losses whichhave been suffered, and, in thus making the employeewhole," serves to recreate, as fully as possible, theconditions and relationships that would have been,had there been no unfair labor practice.27As a result of its experience over the years, theBoard has made modifications in its backpay orderstomake them more effective. Thus, inIsis Plumbing& Heating Co.,"the Board ordered that interest at6 percent be added to the reimbursement of wageslost by employees as a result of a respondent's wrong,in order to achieve a more equitable result and toencourage compliance with Board orders. The U.S.Court of Appeals for the District of Columbia, inupholding the Board's power to award such compensa-tion, noted that even though the Board has waitedfor about 25 years to employ the interest mechanism,itcould not close its eyes to the realities of theemployees' position, and that in the evaluation ofthe law of remedies "some things are bound to happenfor the `firsttime. 11129An earlier example of such modification occurredinF.W. Woolworth Company,"after the Boardbecame aware that in numerous cases, after a longVirginia Electric and Power CompanyvNLR.B,supraat544" Phelps Dodge Corp v NLRB, In 16,supraat 197" This remedy has been ordered since the Board reported its firstcase in 1935Pennsylvania Greyhound Lines, Inc,1NLRB 1, enfd303 U S 261I"CfNathanson v NL R B, 344 U S25,NLR B v Deena Art ware,Inc, 361 U S 398 (concurring opinion of Mr Justice Frankfurter)27Local 60, United Brotherhood of Carpenters vNL R B, supra(concurring opinion of Mr Justice Harlan),Leeds & Northrup Co vNL.R B, supra.E6 138 NLRB 716International Brotherhood of Operative Potters vNL R B, supraat 761 SeeABC Air Freight Co,Inc. vCAB,391 F 2d 295 (C A 2),concerning the need for flexibility°° 90 NLRB 289 EX-CELL-O CORPORATION113period of unemployment following their discriminato-ry discharges, employees succeeded in obtaining higherpaying jobs.With the type of backpay order thenin effect, some employers secured an advantage bybeing dilatory and refraining from offering reinstate-ment, for greater delay meant a progressive reductionbackpay would waive their right to reinstatementin order to toll the running of the period and freezethe amount of backpay owing at the highest possibleamount. InWoolworth,the Board countered this stra-tagem of delay by ordering that backpay be computedon a quarterly basis, with the earnings in one particularquarter having no effect upon the backpay liabilityfor any other quarter. The Supreme Court upheldthe new method of compensation inN.L.R.B. v. Seven-Up Bottling Company of Miami, Inc.,"and statedthat it is the function of the Board to give coordinatedeffect to the policies of the Act. The Court furtherindicated that in consideration of the practical inter-play of the individual remedies of backpay and rein-statement, "both of which are within the scope ofitsauthority," the Board may fashion one so thatit complements, rather than conflicts with, the other.32It is clear from the Act that the Board's compensato-ry remedies need not be limited to the above situations,and the courts have always interpreted the phrase"with or without back pay" as being merely an illustra-tive example of the general grant of power to awardaffirmative relief." The Board, with judicial approval,has also employed make-whole orders to remedy vari-ous other types of violations of the Act. InVirginiaElectric and Power Company v. N.L.R.B., supra,forexample, the Supreme Court upheld a Board orderdirecting the employer to make whole its employeesfor dues checked off in favor of a company-dominatedunion. The Court's rationale in part was that "Likea backpay order, it does restore to the employeesin some measure what was taken from them becauseof the Company's unfair labor practices," and that. . both are remedies created by statute-the oneexplicitlyand the other implicitly in the conceptof effectuation of the policies of the Act ..."34The Board has already recognized in certain refusal-to-bargain situationsthat theusual bargaining orderis not sufficient to expunge the effects of an employer'sunlawful and protracted denial of its employees' rightto bargain. Though the bargaining order serves toremedy the loss of legal right and protect its exercisein the future, it does not remedy the financial injury" 344 U S 344" Idat 348" See, e g ,VirginiaElectric and Power Co v NLRB, supraat539,Radio Officer's Union v NLR.B,347 US 17, 54,Phelps DodgeCorp vNLRB, 313 U S 177,187-18911Supraat 543which may also have been suffered. In a numberof situations the Board has ordered the employerwho unlawfully refused to bargain to compensateits employees for their resultant financial losses. Thus,some employers unlawfully refuse to sign after anagreement. The Board has in these cases orderedthe employer to execute the agreement previouslyreached and, according to its terms, to make wholethe employees for the monetary losses suffered becauseof the unlawful delay in its effectuation .31Similarly, inAmerican Fire Apparatus C0_31theemployer violated Section 8(a)(5) by unilaterally dis-continuing payment of Christmas bonuses, and theBoard concluded that only by requiring the bonusesto be paid could the violation be fully remedied.The Court of Appeals for the Eighth Circuit in enforc-ing the order commented "Nor do we believe thatthe difficulty in computing the precise amount dueeach employee is a substantial reason for modifyingtheBoard's order." InLeeds & Northrup Co. v.N.L.R.B., supra,which involved a related problem,the Court of Appeals for the Third Circuit reacheda similar conclusion.There,the employer unilaterallyaltered its formula for computing its annual profit-sharing bonus. The Board found that a violationof Section 8(a)(5) had occurred and ordered paymentto the employees of the difference between what theyhad received and the amount they would have beenpaid under the prior method of computation. Inenforcing that order, the court stated:The Board's backpay award in this case is sup-portable on the ground that the union mighthave successfully resisted all or a portion ofthe reduction in its share of profits had it beenafforded an opportunity to bargain, and theemployees should not be left in a worse positionthan they might have enjoyed if the union hadbeen given the opportunity to bargain.While15See, e g,Schill Steel Products, Inc,161NLRB 939,Huttig Sashand Door Co,151NLRB 470, enfd in part 362 F 2d 217 (C A 4)CfNLRB v George E Light Boat Storage, Inc.373 F 2d 762(C A 5), where the court of appeals enforced the Board's compensatoryorder which compelled the employer to reimburse employees for backovertime and welfare payments according to the terms of the contractwhich was unlawfully repudiated in violation of Sec 8(a)(5) The courtnoted thatA simple order to bargain in good faith would not be sufficientTo allow an employer unlawfully to repudiate a collective-bargainingagreement at the small cost of being required,sometime in thefuture, to sit down and bargain with the union would encouragesuch violations of the Act For the period from the breach untila new agreement,if any, is reached pursuant to the Board's bargainingorder, the employer would be at liberty to disregard the termsof the contract The temptation to violate the Act in a situationwhere the employer would have everything to gain and nothingto lose would be overwhelmingThe principle underlying these decisions has been affirmed by the SupremeCourt inNL R B v Joseph T Strong, d/b/a Strong Roofing & InsulatingCo, 393 U S 35716 160 NLRB 1318, enfd 380 F 2d 1005 (C A 8) 114DECISIONS OF NATIONALLABOR RELATIONS BOARDit is true that a retroactive order might affordthe employees a better position than the union'sbargaining might have achieved,the Board canhardly be said to be effectuating policies beyondthe purposes of the Act by resolving the doubtagainst the party who violated the Act. Retroac-tive enforcement must always contain in it someelement of hardship on the employer,but a failureto grant back pay imposes at least an equalhardship on the employees.And inFibreboard Paper ProductsCorp.,"theemployer unilaterally contracted out its maintenanceoperations in violation of Section 8(a)(5). The Boardconcluded that an order to bargain about this decisioncould not,by itself,adequately remedy the effectsof the violation.It further ordered the employer toreinstate the employees and to make them wholefor any loss of earnings suffered on account of theunlawful conduct.The Supreme Court upheld thecompensatory remedy,and stated that"There hasbeen no showing that the Board'sorder restoringthestatus quo anteto insure meaningful bargainingisnot well designed to promote the policies of theAct."38The question now before us is whether a reimburse-ment order is an appropriate remedy for other typesof unlawful refusals to bargain. On the basis of theforegoing analysis regarding Section 10(c),we believethat the Board has the power to order this typeof relief.Further, for the reasons set forth herein,we are of the view that the compensatory remedyis appropriate and necessary in this case to effectuatethe policies of the Act.An employer's unlawful refusal to bargain complete-ly frustrates the purposes of the Act, as it directlycontravenes the congressional policy of encouragingcollective bargaining and also denies the statutory" 138 NLRB 550, enfd 322 F 2d 411(C A D C),affd 379 U S203" 379 U S at 216 See alsoN L RB v JosephT Strong,d/b/a StrongRoofing&InsulatingCo , supraat fn 35" Both the legislative history of the Act and decisions of the SupremeCourt emphasize the central role of the employees'right to bargainand the correlative duty of employers to honor it S Rep No 573,74th Cong I st Sess 12(1935) See,e g,ConsolidatedEdison Co ofNew York,Inc v NLR B,305 U S 197,236 "The Actcontemplatesthemaking of contracts with labor organizations That is the manifestobjective in providing for collective-bargaining",NLR B v InsuranceAgents' InternationalUnion,AFL-CIO [Prudential Inv Co ] 361 US477, 483"itwas believed that other rights guaranteed by the Actwould not be meaningful if the employer was not under obligation toconfer with the union in an effort to arrive at the terms of an agreement "40A Board decision in a certification proceeding is not a"final order"made reviewable by Sec 10(e) and (t) in the courts of appeals See,e gAmerican Federationof Labor,et al. [Shipowners' Assnof the Pat iftcCoast]vNLR B,308 U S 401,Boire v The Greyhound Corporation,376 U S 473The House Report clearly states the policy behind thisrestrictionWhen an employee organization has built up its membership toa point where it is entitled to be recognized as the representativeright of the employees to bargain collectively throughtheir chosen representative.39 It is clear from theAct itself and from its legislative history that immedi-ate recognition of this right was contemplated; andpartly to achieve this goal Congress, in originallyenacting the Act in 1935, excluded Board ordersin certification proceedings under Section 9(c) fromdirect review in the courts.40 This judgment was reaf-firmed in 1947 when a conference committee rejecteda proposed House amendment which would havepermitted any interested persons to obtain reviewimmediately after certification because "such provisionwould permit dilatory tactics in representation pro-ceedings."41Very often, as noted by the SupremeCourt, the procedural delays necessary to make afair determination on charges of unfair labor practiceshave the effect of postponing indefinitely the perform-ance of employers' statutory duty to bargain, thusdepriving employees of their legal right to such collec-tive-bargaining representation.42 The Board has takenvarious steps in an effort to relieve the wrongfuleffects of such delay. Thus, inFranks Bros. Company,43for example, the Board issued a bargaining ordereven though the union had lost its majority beforethe issuance of the complaint alleging the refusalto bargain, and the Supreme Court upheld this action,commenting that to order further elections wouldbe "providing employers a chance to profit froma stubborn refusal to abide by the law. That theBoard was within its statutory authority in adoptingthe remedy which it had adopted to foreclose theprobability of such frustrations of the Act seemstoo plain for anything but statement."44of the employees for collective bargaining, and the employer refusesto accord such recognition, the union, unless an election can promptlybe held to determine the choice of representatives, runs the riskof impairment of strength by attrition and delay while the caseisdragging on through the courts, or else is forced to call a striketo achieve recognition by its own economic power H R Rep No972, 74th Cong , 19 Sess 5-6" Statement by Senator Taft, 93 Cong Rec 6444 (1947), as citedinBoire v The Greyhound Corporation,fn40, supra at 479" International Association of Machinists, Tool and Die Mab ere LodgeNo 35 [Serricb Corp ] v NL.R B,311U S 72, 82,Frank BrosCompany v NLRB,321U S 702, 704, where the Court observedthatOut of its wide experience, the Board many times has expressedthe view that the unlawful refusal of an employer to bargain collectivelywith its employees' chosen representative disrupts the employees' morale,deters their organizational activities, and discourages their membershipin unions" 44 NLRB 898, enfd 137 F 2d 989 (C A 1), affd 321 U S 70211Supraat 705 See also the Board's policy of computing backpayon a quarterly basis discussedsupraFurther, inBernel Foam ProductsCo, Inc, 146 NLRB 1277, the Board held that the filing of a refusal-to-bargain charge was not foreclosed by the fact that the union losta representation election, since an employer's unlawful activities couldvery well have caused the loss To do otherwise would lend "the Boardprocedures as a tool to thwart the statutory rights of the majority ofthe employees involved and subverts the very purpose of the Act "146 NLRB at 1281 EX-CELL-O CORPORATION115The present remedies for unlawful refusals to bar-gain often fall short, as in the present case, of adequate-ly protecting the employees' right to bargain. Recentcourtdecisions,congressional investigations,andscholarly studies have concluded that, in the presentremedial framework, justice delayed is often justicedenied."InN.L.R.B. v.TiideeProducts, Inc.,the Courtof Appeals for the District of Columbia Circuit recent-ly stated that:46While [the Board's usual bargaining] remedy mayprovide some bargaining from the date of theorder's enforcement, it operates in a real senseso as to be counterproductive, and actually toreward an employer's refusal to bargain duringthe critical period following a union's organiza-tion of his plant. The obligation of collectivebargaining is the core of the Act, and the primarymeansfashioned by Congress for securing indus-trial peace,N. L. R. B. v. American National Insur-ance Co.,343 U.S. 395, 404 (1952)....Employee interestin a unioncan wanequickly as working conditions remain apparentlyunaffected by the union or collective bargaining.When the company is finally ordered to bargainwith the union some years later, the union mayfind that it represents only a small fraction ofthe employees. See Ross,Analysis of Administra-tive Process Under Taft-Hartley,1966 Labor Rela-tionsYearbook 299, 302-303; Note,An Assess-ment of the Proposed 'Make- Whole'Remedy inRefusal-To-Bargain Cases,67 Mich. L. Rev. 374,378 (1968). Thus the employer may reap a secondbenefit from his original refusal to comply with" The Cox Advisory Panel's report to the Senate Committee onLabor and Public Welfare concluded that a major weakness in labor-management relations law is the long delay between the point at whicha union seeks recognition of its majority status and the day when theemployees' right to bargain through their chosen representative is vindicat-ed by enforcement of a bargaining order The Panel posed the question"If an employer refused to bargain collectively on June 3, 1959, howmuch good will be done by an order to bargain entered December1,1961" It concluded that "A remedy granted more than 2 yearsafter the event will bear little relation to the human situation whichgave rise to the need for Governmental intervention " Pages 2 and10 of report pursuant to S Res 66 and S Res 141, 86th Cong,2d Sess 81 (1960) A similar conclusion is evident from the testimonygiven in the hearings before the Special Subcommittee on Labor oftheHouse Committee on Education and Labor on H R 11725 (1967)which investigated the adequacy of Board remedies" Supra" An independent study of UAW experience in obtaining first bargainingcontracts during a 6-month period was made by Professor Ross, andits results were appended to the UAW's brief The study indicates thatthe UAW succeeded in obtaining contracts in 97 percent of the casesfollowing a Board-conducted election The contracts resulted in averagepercentage wage increases of 7 9 percent and an average increase inthe value of fringe benefits amounting to 3 9 percent" A study made of 1960 cases in five Board Regional Offices revealedthat unions succeeded in gaining contracts in 84 to 90 percent of thecases following their winning Board-conducted elections Ross, The Gov-the law: i-ie may continue to enjoy lower laborexpenses after the order to bargain either becausethe union is gone or because it is too weakto bargain effectively.A study by Professor Philip Ross shows that a contractis signed in most situations where the employer honorsitsduty to bargain without delay," but that thechance of a contract being signed is cut in halfif the case must go to court enforcement of a bargain-ing order.45 In the interim, of course, the employeesare deprived of their rightful union representationand the opportunity to bargain over their terms andconditions of employment, while at the same timetheir employers may gain a monetary advantage overtheir competitors who have complied with their legalduty.The present case is but another example of a situa-tion where a bargaining order by itself is not reallyadequate to remedy the effects of an unlawful refusalto bargain. The Union herein requested recognitionon August 3, 1964, and proved that it representedamajority of employees 2-1/2 months later in aBoard-conducted election. Nonetheless, since October1965 the employer, by unlawfully refusing to bargainwith the Union, has deprived its employees of theirlegal right to collective bargaining49 through theircertified bargaining representative.50While a bargain-ernment as a Source of Union Power 251 (1965) Professor Ross' morerecent study, The Labor Law in Action An Analysis of the AdministrativeProcess Under the Taft-Hartley Act (1966), considered all 8(a)(5) casesduring a 5-year period Cases concerning first bargaining situations yieldedthe following conclusionsBy far, the most significant influence on bargaining consequenceswas the stage of case disposition The facts speak for themselvesAbout two-thirds of cases closed before issuance of complaints resultedin execution of first contractsWith the exception of a handful of cases which required SupremeCourt action prior to closing, the longer the litigation the less likelywas the prospect of the signing of a first contract Only abouthalf (approximately 57 percent) of all cases closed after a Boardorder resulted in such contracts and less than 36 percent of thecases closed after circuit court enforcement ended up with agreementsThe explanation for these results whichcomes mostreadily tomind is the factor of time The long, drawn out process of administra-tive investigation, hearing and findings and, ultimately adjudication,bring two, three or four years of delay and a weakening of the,charging union through the effects of the unexpunged unfair laborpractices upon the employeesProfessor Ross' earlier study revealed that on the average nearly 2-1/2 years elapse between the filing of an unfair labor practice chargeand the issuance of a judicial decree Ross, The Government as a Sourceof Union Power, at 171" CfNLRB v Southbridge Sheet Metal Works, Inc,380 172d851 (C A 1) Such delay frustrates the purposes of the Act and leadsto strikes and other labor unrest'°We find no merit in the Respondent's contention in the presentcase that, at least in a "technical" refusal-to-bargain situation,a compensa-tory remedy would penalize it for obtaining judicial review of the Board'srepresentation proceedings inConsolo v Federal Maritime Commission,supraat 624-625, the Court rejected the same contention Relying ona case involving the Board(NL R B v Electric Vacuum Cleaner Company,Inc,315U S 685), the Court concluded that "At any rate it hasnever been the law thata litigant isabsolved from liability for that(cont'd) 116DECISIONSOF NATIONAL LABOR RELATIONS BOARDing order at this time, operatingprospectively,mayinsure the exerciseof that rightin thefuture, itclearlydoes not repairthe injuryto the employeeshere, caused bythe Respondent's denial of their rightsduringthe past 5 years.In these refusal-to-bargain cases there is at leasta legal injury.Potential employee lossesincurred byan employer's refusal to bargain in violation of theAct arenot limited to financial matters such aswages.Thus,it is often the case that the most impor-tant employee gains arrived atthroughcollective bar-gaininginvolve suchbenefits as seniority,improvedphysical facilities,a better grievance procedure, ora right to arbitration.Therefore,even the remedywe would direct herein is not complete,limited asitisto onlysome of the monetary losses whichmay be measured or estimated.The employees wouldnot be made wholefor all thelosses incurred throughthe employer's unfair labor practice.But, where thelegal injury is accompaniedby financialloss, theemployeesshould becompensatedfor it. The compen-time during which his litigation is pending"(Idat 624-625) and noted(at 625)that the time of appeal allowed the respondent to continueits unlawful conduct thus in turn continue to injure the petitioner Thatsuch a remedy would include the entire amount lost by the wrongedparty,instead of being reduced by the amount accruing while the violatorwas contesting the issue,no more makesthe remedypenal in characterunder thisAct than itdoes elsewhere"The litigantmust pay for hisexperience,like others who have tried and lost"Life & Casualty InsCo v McCray,291 U S 566, 575There is noquestionof the rightof an employer to test the legalproprietyof a Boardcertificationor to test its legal position respectingany issue of law or fact upon which a Board bargaining order is predicatedbut it shouldnot therebyrealize benefits not usuallyflowing from sucha proceedingIn other words,should an employer choose to await courtaction,and if its legalposition besustained, it would notonly be absolvedof the dutyto bargain,but also of any monetaryremedy arising outof the ordercontemplated herein,if,on the otherhand, an employerbe found tohave rested its refusal to bargain on an erroneous viewof law or fact,any loss to employeesincurred by its continuedadherenceto that errorshould be borne by that employer and not byits employeesThat is therisk taken by all litigantsThe employer's argumentfor tolling the compensatoryperiod duringthe time heconteststhe violation is contrary to the policy of the Actin fosteringthe promptcommencementof collectivebargaining,a policyshown explicitlyin the denialof judicial review of theBoard's representa-tion proceedingsTo allow the employer toavoid makinghis employeeswhole for theperiod bargainingwas delayedby his litigating a mistakenview of thelaw would encouragesuch delayin the areasinwhichCongressparticularlydeemed speedto be essential" it is arguedthat the remedycontemplated should not be computedfrom the beginningof the Employer's refusal to bargain sincecollective-bargaining contracts are usually not agreed upon immediately upon theinceptionof a duty tobargainHowever,an order thatliability shallcease when the Respondentcommencesto bargain,not when anagreementisachieved,negates any such argumentfor a delayed date of liabilityFor, the periodbetween commencement of bargaining and agreementwould be provided for at theend of the liability periodrather thanat the beginning In addition to providing beginning and ending datesmore precise and less conjectural,a computation on such a basis hasthe addedadvantage of permittingthe employerto accept its basicresponsibility to bargainand therebytoll the accrual of reimbursablelosses and leave it free actually to bargain without added pressure toreach a contractinorder therebytominimize its monetaryliability,thus fostering collective bargaining without compelling agreement" CfFibreboard Paper Products Corp v N L R B, supraat fn 22satory period would normally run from the dateof the employer'sunlawful refusal to bargain untilitcommences to negotiate in good faith,or uponthe failure of the Union to commence negotiationswithin 5 days of the receipt of the Respondent'snotice of its desire to bargain with the Union,"although here a later starting date could be usedbecause this remedy would be a substantial departurefrom past practices.52Further,the Board could followits usual procedure of providing a general reimburse-ment order with the amount,if any, to be determinedas part of the complianceprocedures'Thistype of compensatory remedy is in no wayforbidden by Section 8(d).54 It would be designedto compensate employees for injuries incurred bythem by virtue of the unfair labor practices andwould not require the employer to accept the measureof compensation as a term of any contract whichmight result from subsequent collective bargaining.The remedy contemplated in no way "writes a con-tract"between the employer and the union, for itwould not specify new or continuing terms of employ-ment and would not prohibit changes in existingterms and conditions." All of these would be leftto the outcome of bargaining,the commencementof which would terminate Respondent's liability.Furthermore,this compensatory remedy is not apunitivemeasure.Itwould be designed to do nomore than reimburse the employees for the loss occa-sioned by the deprivation of their right to be represent-ed by their collective-bargaining agent during the" As Mr Justice Frankfurter said, concurringinNLR B v DeenaArt ware,Inc,361 U S 398,which also involved a compensatory remedyThe Board's procedure in unfair labor practice cases is first to holda hearing to determine whether an unfair labor practice was commit-ted, and,if itwas,whether it would "effectuate the policies oftheAct"for the Board to order reinstatement with backpay ofany employees who were discharged Section 10(c) In such a proceed-ing, the Board does not concern itself with the amountof backpayactually owing This is excluded from the proceeding in the interestof the efficient administrationof the Act[The Board's]primaryfunction under Section 10, in connection with which it makes specificmonetary orders for specific employees,is to prevent the conductdefined as unfair labor practices in Section 8 Section 10(c) providesthat once the Board determines that an unfair labor practice occurred,itmay make such remedial orders for reinstatement with backpayaswill "effectuate the policies" of the ActWe have held thatthe Board is granted broad discretion over the fashioning of remedialorders by this provisionThe salient fact which brings theBoard's remedial power into play under Section 10(c) is its findingthat the employer'sconduct constituted an unfair labor practice[361 U S at 411-412]" The provision in Sec 8(d) that neither party is required to agreeto a proposal or make a concession appears to have been designed,not for the situation before us, but to preclude the Board from evaluating"the merits of the provisions of the parties"as a factor in determiningwhether bargaining was in good faith House Conference Report, Legisla-tive History, p 53835it is in this respect that this situation is distinguishable from theone that was before the Supreme CourtinH K Porter Co, Inc. vNL R B,397 U S 99,which involved a dispute over a contract clauseSeeIU E [Tudee Products Inc ] v N L R B, supra EX-CELL-O CORPORATIONperiod of the violation. The amount to be awardedwould be only that which would reasonably reflectand be measured by the loss caused by the unlawfuldenial of the opportunity for collective bargaining.Thus, employees would be compensated for the injurysuffered as a result of their employer's unlawful refusalto bargain, and the employer would thereby be prohib-ited from enjoying the fruits of its forbidden conductto the end, as embodied in the Act, that collectivebargaining be encouraged and the rights of injuredemployees be protected." It is well settled that areimbursement order is not a redress for a privatewrong, since the Act does not create a private causeof action for damages," but is a remedy createdby statute and designed to aid in the achievementof the public policy embodied in the Act.56 According-ly, as the reimbursement order sought herein is meantto enforce public policy, the Board's exercise of itsdiscretion in ordering such a remedy would not be"Local 57,InternationalLadies' Garment Workers' Union, AFL-CIOvNLRB, [Garvin Corp ],374 F 2d 295 (C A D C ), cert denied387 U S 942, where the court of appeals, in refusing to enforce partof a Board order on the ground that it constituted a penalty, saidthatThe Board is indeed correct whenitstatesthat the purpose ofa remedy must be restoration of thestatus quoto the greatestextent practicable, however, the basic purpose of restoring thestatusquois to redressthe injury done to employeesThe crucialelement inall these cases is that the interest being protected isthe freedom of choice of the workersina bargaining unit[T]he purpose of Board remedies is to rectify the harm doneto the injured workers, not to provide punitivemeasures againsterrant employers [374 F 2d at 300-303]" See, e g;H R Rep No 1147 on S 1958 24 (1935),VirginiaElectric and Power Company v NL R B,fn22, supraat 744,InternationalBrotherhood of OperativePottersv NL R B, fn21, supraat 761" In upholding the Board'sWoolworthformula, the Supreme Courtstated thatIt is the business of the Board to give coordinated effect to thepolicies of the ActWe prefer to deal with these realities andto avoid entering into the bog of logomachy, as we are invitedto,by debate about what is "remedial" and what is "punitive "Itseems moreprofitable to stick closely to the direction of theAct by considering what order does, as this does, and what orderdoes not, bear appropriate relation to the policies of the Act[N L R B v Seven-Up Bottling Contpamfn 31,supraat348 ]"For this reasonit is erroneousto characterize this reimbursementorder as penal or as the adjudication of a mass tort it is equally wrongto fetter the Board's discretion by compelling it to observe conventionalcommon lawof chancery principles in fashioning such an order, orto force it to inquire into the amount of damages actually sustainedWhether and to what extent such matters should be considered is acomplex problem for the Board to decideThe fact that theBoard may only have approximated its efforts to make the employeeswholedoes not convert this reimbursement into the impositionof a penalty "VirginiaElectric and Power Company v NLRB,fn22, supraat 543-554, see alsoPhelps Dodge Corp v N L R 8 , fn16,supraat 188,F W Woolworth Company v NLRB,121F 2d 658(CA 2)" See,e g ,NLRB v Deena Artware Inc,fn53,supraat 413,where Mr Justice Frankfurter, concurring, said thatThe Board's determinationsare not merely administrativeanaloguesof commonlaw judgmentsand they do not purport to be As here,they uniformlycontain aspecific direction to take "affirmativeaction "In enforcing the Board's orders the Courts of Appeals similarlyact not merely to review a common law judgment, but to "effectuatethe policies" of the National Labor Relations Act117strictly confined to the same considerations whichgovern comparable awards in either equity courts59or damage awards in legal actions.60 In the firstplace, it is well established that, where the defendant'swrongful act prevents exact determination of theamount of damage, he cannot plead such uncertaintyin order to deny relief to the injured person, butrathermust bear the risk of the uncertainty whichwas created by his own wrong.bi The Board is oftenfaced with the task of determining the precise amountof a make-whole order where the criteria are lessthan ideal, and has successfully resolved the questionspresented.62But even if a reimbursement order were judgedby legal or equitable principles regarding damages,the remedy would not be speculative. It is well estab-lished that the rule which precludes recovery of"uncertain damages" refers to uncertainty as to thefact of injury, rather than to the amount." Where,as here, the employer has deprived its employeesof a statutory right, there is by definition a legalinjury suffered by them, and any uncertainty concernsonly the amount of the accompanying reimbursablefinancial loss.From a remedial viewpoint, the present type ofrefusal to bargain differs from other 8(a)(5) situationsi iStory Parchment C o v Paterson Parchment Co,282 U S 555,563When reaffirming this principle inBigelow v RKO Radio Pictures,327 US 251, 265, the Supreme Court relied on FW WoolworthCompany v NLRB,121F 2d 658 (C A 2) The court of appealsin that case enforced the Board's backpay order even though, becauseof the employer's conduct, it could not be determined which employeeswere discriminatorily discharged, and stated thatin this striving to restore thestatus quo,the Board was forcedto use hypothesis and assumption instead of proven fact But itsorder is not invalid on that account, for Petitioner, by its unlawfulconduct, has made it impossible to do more than to approximatethe conditions which would have prevailed in the absence of discrimi-nationEven in private litigation, the courts will not imposean unattainable standard of accuracy Certainty in the fact of damagesisessentialCertainty as to the amount goes no further than torequire a basis for a reasonable conclusionThe same principle has been applied to a backpay award granted toremedy a violation of Sec 8(a)(5) inLeeds & Northrup Co v NL R B,supra(see titatement quoted at pp 27-28 above)" The problem most frequently arises when we must determine theamount of backpay due to unlawfully discharged employees As werecently stated in connection with this issue(The Buncher Company,164 NLRB 340, enfd 405 F 2d 787 (C A 3))In solving many of the problems which arise in backpay cases,the Board occasionally is required to adopt formulas which resultinbackpay determinations that are close approximations becauseno better basis exists for determining the exact amount due However,the fact that the exact amount due is incalculable is no justificationfor permitting the Respondent to escape completely his legal obligationto compensate the victims of his discriminatory actions for theloss of earnings which they suffered in general, courts have acknowl-edged that in solving such backpay problems, the Board is vestedwithwide discretion in devising procedures and methods whichwill effectuate the purposes of the Act and has generally limitedits review to whether a method selected was "arbitrary or unreasonablein the circumstances involved," or whether in determining the amount,a "rational basis" was utilizedStory Parchment Co v Paterson Parchment Co, supra 118DECISIONSOF NATIONAL LABOR RELATIONS BOARDwhere reimbursement has been ordered only in themethod of proof needed to calculate the amountof financial loss, if any, which the employees mayhave suffered. In the cases involving employer refusalsto sign agreements already reached, the employees'losseswere compensated according to the terms ofsuch agreement for the length of the delay in itseffectuation caused by the employer.64Where theemployer unilaterally discontinued a Christmas bonus,the amount of employee loss was determined by utiliz-ing the past records of bonuses given and the methodsby which they were previously calculated .61 In arecent case,66 a union and a multiemployerbargaining association successfully bargained to acontract. The employer subsequently refused to signthe contract and attempted to withdraw from themultiemployer bargaining association. The Boardfound a violation of Section 8(a)(5) and ordered theemployer to cease and desist from unfair laborpractices, to sign the contract, and to pay the fringebenefits provided for in that contract. The court ofappeals had agreed with the Board's finding ofviolation and its order to cease and desist from viola-tion and to sign the contract, but refused to enforcethat part of the Board's order requiring the Respond-ent to pay the contractual fringe benefits as beingoutside the Board's powers. The Supreme Court, onwrit ofcertiorari,affirmed the Board orderin toto,finding that the provision ordering the Respondentto pay the contractual fringe benefits was withinthe Board's remedial power granted in Section 10(c)of the Act. In situations of unlawful unilateral discon-tinuance of part of an operation," the compensationisbased upon the wage rates previously earned bythe injured employees. It may be noted that theSupreme Court upheld the order inFibreboardeventhough theamountof actual loss might be deemedspeculative because it was not shown that had theemployer bargained lawfully it would not have con-tracted out the work and discharged the employees.As previously indicated, the injury suffered byemployees is predicated upon the employees' beingdeprived of the right to collectivebargaining asrequired by the Act. The burden of proof wouldbe upon the General Counsel at the compliance stage64E g , cases cited in fn 35,supra6'Leeds& Northrup Co v NL R B cupra, American Fire ApparatusCofn36,cupraThe court of appeals.in enforcing the order in the lattercase,stated thatthe only question is whether the Board can fairly arrive atthe loss,and such determination on the part of the Board maynot judicially be required to rest upon any greater degree of certaintyas to amount than that applicable to the contract or statutory breachesgenerally [380 F 2d at 1006 ]66NLR B v Joseph T Strong, d/b/a StrongRoofing &InsulatingCo, supra6'Fibreboard Paper ProductsCorp v NLR B, suprato translate that legal injury into terms of measurablefinancial loss, if any, which the employees mightreasonably be found to have suffered as a consequenceof that injury.A showing at the compliance stage by the GeneralCounselorChargingPartyby acceptable anddemonstrable means that the employees could havereasonably expected to gain a certain amount of com-pensation by bargaining would establisha prima facieloss,and the Respondent would then be affordedan opportunity to rebut such a showing. This mightbe accomplished, for example, by adducing evidenceto show that a contract would probably not havebeen reached, or that there would have been lessor no increase in compensation as a result of anycontract which might have been signed.Accordingly, uncertainty as to the amount of lossdoes not preclude a make-whole order proposed here,and some reasonable method orbasisof computationcan be worked out as part of the compliance procedure.These cannot be defined in advance, but there aremany methods for determining the measurable finan-cial gain which the employees might reasonably haveexpected to achieve, had the Respondent fulfilledits statutory obligation to bargain collectively. Thecriteria which prove valid in each case must be deter-mined by what is pertinent to the facts. Nevertheless,the following methods for measuring such loss doappear to be available, although these are neitherexhaustive nor exclusive.Thus, if the particularemployer and union involved have contracts coveringother plants of the employer, possibly in the sameor a relevant area, the terms of such agreementsmay serve to show what the employees could probablyhave obtained by bargaining." The parties could alsomake comparisonswithcompensationpatternsachieved through collective bargaining by otheremployees in the same geographic area and industry.69Or the parties might employ the national averagepercentage changes in straight time hourly wagescomputed by theBureauof Labor Statistics.6"As an example, the Union here presented evidence of the collective-bargaining agreements it had negotiated with Ex-Cell-O at five of itsother plants in nearby States''Data customarily cited by companies and unions in negotiations,according to the study by the National Industrial Conference Board,"Preparing for Collective Bargaining,"pp 60 and 65,tables 2 and 6,could also assist in making the determination The company lists includesettlements negotiated by other firms in company's industry, settlementsnegotiated by union with which company deals, settlements in company'simmediate job area, settlements negotiated by big companies,settlementsnegotiated by subsidiaries of parent company,settlements negotiatedby related industries,such as suppliers,settlements negotiated with otherunions, etcThe union lists include settlements by other companieswithin the jurisdiction of the union,settlements in the immediate jobmarket areaof the firm with which theunion is dealing,settlementsnegotiatedby the bigcompanies,and miscellaneous EX-CELL-O CORPORATIONAnd there is other available significant data whichmay be utilized to indicate the value of the lostcollective-bargaining opportunity. For example, theBureau of Labor Statistics conducts an annual studyof union wage scales in the building construction,local transit, local trucking, and printing industries.This study covers all local unions in 68 selectedcities.BLS similarly makes a quarterly wage surveyof seven major construction trades in 100 selectedcities.The Bureau also issues monthly reports ofwage and benefit changes under collective-bargainingagreements in manufacturing establishments employ-ing 1,000 or more production and related workers.A related survey of wage developmentsin smallermanufacturing units covers both unionized and nonu-nionized establishments. There are other Bureau ofLabor Statistics facts which may bear on the remedy.One of significance is the periodic wage and benefitssurvey of 50 manufacturing and 20 nonmanufacturingindustries. The data collected in this program reportson about 20 million employees on both a nationaland regional basis, usually with listings by size ofestablishment,sizeof community, collective-bargain-ing coverage, and type of product or plant group.Another Bureau of Labor Statistics program periodi-cally gathers wage and benefits data on a StandardMetropolitan StatisticalArea basis for more than60 occupational categories in all but the smallestestablishments.Depending on the type of industry,these surveys cover from 8 to 72 metropolitan areas.70Guidance may also be forthcoming, on occasion, fromother forms of data frequently cited in the collective-bargaining process," such as Consumer Price Indicesand productivity statistics. Other relevant wages andbenefit information will be available to the GeneralCounsel and the parties from private sources andtheir use and usefulness in the compliance processwill likely vary with the particular circumstancesof the individual case. Futhermore, additional datacould become available through new compilationswhich might later be undertaken by the Bureau ofLabor Statistics or other agencies, including this agen-cy,aswell as by unions, employers, and privateand public organizations and institutions." ° All of the foregoing programs of fact gathering and analysis aredescribed in detail in Bureau of Labor Statistics, Handbook of Methodsfor Surveys and Studies (1966)" Measuring the amount of loss calls for a knowledge of pay ratesin the industry and area for comparable jobs, a detailed understandingof the pay rates in Respondent'splant and increases therein duringthe period when compensation may have been accruing,and like specializedtechnical mattersEmployers and unions are well equipped by their specialized knowledgeand experience to deal with these matters indeed, from time to time,they have been able to resolve the amounts due in large, complex backpaycases following Board orders remedying unfair labor practice discharges,etc , by negotiation for the approval of the Regional Directors119In the instant case, as noted above,a prima facieshowing of loss can readily be made out by measuringthe wage and benefit increments that were negotiatedfor employees at Respondent's other organized plantsagainst those given employees in this bargaining unitduring the period of Respondent's unlawful refusalto bargain.Granted that the task of determininglossmay be more difficult in other cases where nosimilar basis for comparison exists, this is not reasonenough for the Board to shirk its statutory responsibili-ties,"and no reason at all for it to do so in acase such as this where that difficulty is not present.For the reasons set out above, we would orderthe Employer to make its employees whole for theirmeasurable losses, if any, resulting from the unlawfulrefusal to bargain.We dissent from the Decisionof the Board to the extent that it fails to directsuch a remedy.As the Board wa' reminded by the court in theTudee Produc tccaseA tribunal given the function of implementing national policy throughcompensatory remedies may not soundly refer to the difficult} inqualilying appropriate compensation as aju',titivation for thewithdrawal and Irustration of the policyAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, recognize and bargaincollectivelywith InternationalUnion,UnitedAutomobile, Aerospace and Agricultural Imple-ment Workers of America, UAW, as the exclusiverepresentativeof all our employees in theappropriate bargaining unit. The bargaining unitis:All production and maintenance employees,including tool crib store employees, shippingand receiving and followup employees, butexcluding all office clerical and plant clericalemployees,allprofessionalemployees,guards, and supervisors.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce employees inthe exercise of their rights guaranteed in Section7 of the Act.WE WILL bargain collectively, on request, withthe above-named Union as the exclusive repre-sentative of the employees in the unit describedabove with respect to rates of pay, wages, hoursof employment, and other conditions of employ-ment and, if an understanding is reached, embodysuch understanding in a signed agreement. 120DECISIONS OFEX-CELL-OCORPORATION(Employer)DatedByNATIONAL LABOR RELATIONS BOARD(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 614 ISTA Center, 150 West Market Street,Indianapolis, Indiana 46204, Telephone 317-633-8921.TRIAL EXAMINER'S DECISIONStatement of the ProceedingsThe Prior Representation Case, 25-RC-2670OWSLEY VOSE, Trial Examiner. After the usual proceed-ingsunder Section 9 of the National Labor Relations Act,as amended, in which the Respondent was representedby counsel and fully participated, the Regional Directorfor Region 25, National Labor Relations Board, at Indianap-olis, Indiana, issued a Decision and Direction of Election,inwhich he directed an election among the followingemployees of the Respondent whom he found constituteda unit appropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees at theEmployer's Elwood, Indiana, plant, including tool cribstores employees, shipping and recieving employeesand follow-up employees, but excluding all office cleri-cal employees, plant clerical employees, all professionalemployees, guards, and supervisors as defined in theAct.Pursuant to the aforesaid Decision and Direction ofElection a secret-ballot election among the employees inthe above-stated unit was conducted under the supervisionof the Regional Director on October 22, 1964 Of the196 ballots cast, 102 were cast in favor of the ChargingParty, hereinafter referred to as the Union, 93 ballotswere cast against the Union, and I ballot was challengedOn October 29, 1964, the Respondent filed timely objec-tions to conduct affecting the results of the election. Afteran administrative investigation conducted by the ActingRegionalDirector in which the Respondent participatedin that it submitted evidence in support of its position,the Acting Regional Director on December 29, 1964, issueda Supplemental Decision and Certification of Representativein which, after discussing and considering the Respondent'sobjections, he overruled them in their entirety, and issueda Certification of Representative stating that the Unionwas the exclusive bargaining representative of the employeesin the aforesaid appropriate unit.Thereafter, on January 25, 1965, the Respondent, pur-suant to Section 102.67 of the Board's Rules and Regula-tions,Series 8, as amended, filed a request for reviewof the Acting Regional Director's Supplemental Decisionand Certification of Representative. By order dated April23, 1965, the Board granted the request for review anddirected a hearing for the purpose of taking evidence bearingupon the issues raised by the request for review. Sucha hearing was held on May 18 and 19, 1965, before aHearing Officer of the Board. All parties participated inthe hearing and were given full opportunity to examineand cross-examine witnesses, and to introduce evidencebearing upon the issues involvedOn July 15, 1965, the Hearing Officer issued his Reporton Objections in which he recommended that the Respond-ent's objections be overruled and that the Union be certifiedas the statutory bargaining representative of the Respond-ent's employees in the aforesaid appropriate unit ThereaftertheRespondent filed timely Exceptions to the HearingOfficer's Report on Objections, together with a supportingbrief.In its supporting brief the Respondent relied solely ona letter mailed by the Union to the employees on October19, 1964, the Monday before the Thursday election, anda statement made by a union representative at a unionmeeting on October 18, 1964 The Respondent contendedthat in the letter the Union had made the following materialmisrepresentations of fact. (1) that the Respondent haddeprived the employees of wage increases amounting to14 cents per hour, and (2) that the Respondent was hiringmen to fill jobs women had previously performed andintended to continue doing so Regarding the Union's state-ment at the Union's October 18 meeting, the Respondentcontended that the Union had told employees that if theUnion lost the election, the Respondent's principal customerwould stop its purchases. The Respondent argued thattheUnion's statements in the letter and at the unionmeeting prevented the employees from exercising a freechoice of representatives in the election and urged thatthe election should be set asideOn October 28, 1965, after considering the Respondent'sexceptions and the entire record, the Board issued its Deci-sion on Review in which it overruled the Respondent'sobjections, adopted the Hearing Officer's findings and rec-ommendations, and affirmed the acting Regional Director'scertification of the Union as the exclusive representativeof all employees in the aforesaid appropriate unit, effectiveas of that dayThe Instant Unfair Labor Practice Case, 25-CA-2377a.The correspondence between the Respondent and theUnionOn October 29, 1965, the day after the Board's affirmanceof the Acting Regional Director's certification of the Union,the Respondent wrote the Union as follows:We have received the Labor Board's decision concern-ing our objections to the conduct of the Union electionheld October 22, 1964. As you know, the only waythe Labor Board's decision in this case can be reviewedis through a technical refusal to bargain, and conse-quently we are unable to meet with you and bargainuntil the review procedure is carried out. EX-CELL-O CORPORATIONOn November 9, 1965, the Respondent, in response toa letter from the Union dated November 8, 1965, requestinga bargaining meeting, declined the Union's request, reiterat-ing that "the only way the Labor Board's decision inthis case can be reviewed is through a technical refusalto bargain, and consequently we are unable to meet withyou and bargain until the review procedure is carried out "b.The charge, complaint, and answerThe Union filed charges with the Regional Office onNovember 18, 1965, alleging that the Respondent was refus-ing to bargain collectively with it in violation of Section8(a)(5) and (1) of the Act The General Counsel on Novem-ber 23, 1965, issued his complaint alleging that the Respond-entwas violating Section 8(a)(5) and (1) of the Act byrefusing to bargain collectively with the Union, the dulycertified bargaining representative of its employees in anappropriate bargaining unit. Thereafter, on December 6,1965, the Respondent filed an answer in which it admittedthe underlying facts alleged in the complaint, but deniedthe conclusionary allegations of the complaint on thegrounds that the Board's certification of the Union wasinvalid because of the Union's statements to the employeesin its letter of October 19, 1964, and at the union meetingof October 18, 1964. These were the same matters reliedon by the Respondent in the prior representation casewhich were considered by the Board and ruled on adverselyto the Respondent in that case.cOther preliminary steps taken in the proceedingsOn December 8, 1965, the General Counsel filed a motionto strike portions of the Respondent's answer and forsummary judgment. This motion was referred to TrialExaminer Thomas N Kessel for ruling Mr. Kessel issuedan order directing the Respondent to show cause whythe General Counsel's motion should not be granted. TheRespondent filed a response and supplementary responsethereto.In the meantime, the Respondent, by letter dated February4,1966, requested the Regional Director to furnish itwith "a true and correct copy of all reports of the investiga-tion, or investigations, in Case No. 25-RC-2670 not hereto-foremade part of the record in Case No. 25-CA-2377 "In the letter the Respondent indicated that it was seeking"particularly the record of anyex parteinvestigations con-ducted by representatives of the Regional Director priorto the hearing on the Petition for Election and followingthe filing of the Employer's Objections to the Election."At the same time the Respondent requested the issuanceof asubpoena duces tecum,explaining that it needed thematerial to aid it in preparing its response to the TrailExaminer's order to show cause.Subsequently,onFebruary 14, 1966, the RegionalDirector was served with asubpoena duces tecumissuedat the request of the Respondent requiring him to producethe following.All files, documents, reports, memoranda, affidavits,notes, correspondence, and records pertaining to the121investigation,or investigations, conducted by theRegional Director, or his representatives, prior to thehearing on the Petition for Election and followingthe filing of the Employer's Objections to the electioninNational Labor Relations Board Case No. 25-RC-2670, involving Ex-Cell-O Corporation, Employer, andInternationalUnion, United Automobile, AerospaceandAgricultural ImplementWorkers of America,UAW, AFL-CIO, PetitionerThereafter a petition to revoke the above subpena wastimely filed by the Regional Director. The Respondentfiled a response thereto together with a request that theTrial Examiner hear oral argument concerning the issuesraised by both the General Counsel's motion to strikeand for summary judgment and by the subpena and thepetition to revokeTrial Examiner Kessel, after considering the Respondent'sresponse to his order to show cause and the various docu-ments submitted in connection with thesubpoena ducestecumand the petition to revoke, on April 1, 1966, enteredan order denying the General Counsel's motion to strikeand for summary judgment and reserving the subpena ques-tion for ruling by the Trial Examiner at the hearing.On April 28, 1965, the Regional Director rescheduledthe hearing for June 1, 1966, at Elwood, Indiana.On May 31, 1966, the Respondent filed an amendmentto paragraph 6 of its answer eliminating subparagraph(b)of paragraph 6 of its original answer, in which ithad alleged that the Union had threatened employees ata union meeting prior to the election that the Respondent'sprincipal customer would stop its purchases if the Uniondid not achieve representative status, and adding a newsubparagraph (c) alleging that at a union meeting on orabout January 30, 1966, agents of the Union "admittedthat it could not bargain with Respondent, because it hadno charter, organization, officers or bargaining committeefor the employees at Respondent's Elwood plant, and thatsuch officers and committee must be elected before bargain-ing could be started "d.The June 1, 1966, hearingThe hearing commenced on June 1, 1966, at Elwood,Indiana, before Trial Examiner Owsley Vose After thepleadings and other formal documents were received inevidence the General Counsel rested his case. At this pointtheUnion announced that it was seeking in this case,in addition to the usual remedy afforded by the Boardin refusal-to-bargain cases, a monetary award in favor ofthe employees to make them whole for their losses resultingfrom the Respondent's failure to comply with its dutyto bargain collectively with their duly designated bargainingrepresentative, and the Union proposed to adduce evidencewhich, it asserted, would justify the granting of this unusualrelief.After hearing arguments pro and con from counselfor the Union and counsel for the Respondent, I ruledthat I would entertain relevant and material evidence bearingupon this issue.''Counsel for the General Counsel stated that he was not joiningthe Union in requesting this remedy, but did not argue for or againstthe Union's proposal 122DECISIONS OFNATIONALLABOR RELATIONS BOARDAt this point counsel for the Respondent acquiescedin counsel for the Union's request for a postponementof the hearing until June 29, 1966. The General Counselopposed any postponement of the hearing for the purposeof taking evidence supporting the Union's request for aspecial remedy in this case. I ruled that after the Respondenthad put in its defense on the merits, the hearing wouldbe postponed until June 29, 1966, as agreed upon betweenthe Union and the Respondent.'At the beginning of the presentation of its defense, theRespondent called for the appearance of the RegionalDirector and the production of the documents listed inthesubpoena duces tecumdescribed above After consider-ation of the arguments made by counsel for the GeneralCounsel and counsel for the Respondent and the supportingdocuments, and having in mind a clarification made bycounsel for the Respondent,' I granted the RegionalDirector's petition to revoke thesubpoena duces tecumwhich had been served upon him by the Respondent.Counsel for the Respondent next stated that it desiredas part of its defense to proffer certain witnesses to testifyconcerning matters as to which they had testified at theearlier hearing on objections (Case 25-RC-2670) and certainotherwitnesses to testify concerning matters which theRespondent had sought to adduce in the prior case, butwhich evidence the Hearing Officer refused to receive inthat case The Board having already considered these mattersand ruled on them in its Decision on Review, I heldthat such matters were not open before me, and accordinglyrefused to receive such proffered testimony. The Respondentmade a writtenoffer of proof as to the testimony whichit proposed to adduce through these witnesses (Respondent'sRejected Exhibits 1-18, inclusive). All of the testimonydetailed in these exhibits related to the Respondent's objec-tion based upon the Union's letter to employees of October19, 1964. I also ruled out certain additional testimonyrelating to the same subject matter which was tenderedthrough the Respondent's personnel manager, William N.Cox, Jr. In part, this evidence, as the Respondent's offerof proof shows, was available at the time of the hearingon objections, and no explanation was offered for its nonpro-duction, and as to the remainder, it was irrelevant andimmaterial, relating as it did to events subsequent to theelection.The only other evidence adduced or sought to be adducedby the Respondent at the hearing in this case relatedto the additional allegation in the amendment to paragraph6 of its answer, dated May 31, 1966, to the effect thattheUnion admitted that it could not bargain with theRespondent because it had no charter, organization, officers,or bargaining committee for the employees at the Elwoodplant.However, the evidence which was adduced does'Itwas further understood, of course, that the Respondent wouldhave an opportunity, after the Union had put in the evidence supportingits request for a special remedy in this case, to adduce countervailingevidence'Counsel for the Respondent expressly disclaimed contending thatthe Board in its Decision on Review in Case 25-RC-2670 (in whichthe hearing upon the Respondent's objections to the election was held)relied on matters outside the formal record in that casenot support its contention in this regard, and since theRespondentin itsbrief no longer advances this contention,I see no reason to discuss this aspect of the case furtherPursuant to Rule 102.26 of the Board's Rules and Regula-tions, Series 8, as amended, the Respondent, on June 8,1966, filed with the Board a request for Special PermissiontoAppeal Trial Examiner's rulingrevoking thesubpoenaduces tecumwhich had been served on the RegionalDirector. By telegraphic order dated June 22, 1966, theBoard denied the Respondent's request.e.TheJune29, 1966,hearingThe hearing in this case was reconvened at Indianapolis,Indiana, on June 29, 1966. At this hearing the Unionoffered in evidence numerous collective-bargaining contractsbetween the Union and General Motors Corporation, Chrys-lerCorporation, Borg-Warner Corporation, Perfect CircleCorporation, and Ex-Cell-O Corporation and subsidiariesat locations other than in Indiana. Although these contractswere initially received in evidence by me, I later decidedthat the Respondent's objection concerning the authentifica-tion of these contracts was sound, and consequently reversedmy ruling receiving these contracts in evidence. At thistime, pursuant to an agreement between the Union andtheRespondent, and over the objection of the GeneralCounsel, the hearing was postponed until July 28, 1966,to enable the Union to produce witnesses who would becompetent to testify as to the authenticity of the contractsin question.'fThe Union's unsuccessful attempt to subpena certain of theRespondent's recordsAt the hearing on June 29, 1966, the Union servedon Robert M Jones, a vice president of the Respondent,a subpoena duces tecumcalling upon him to produce thefollowing:All records of wage increases and fringe benefits grantedtoproduction and maintenance employees at theElwood, Indiana, plant of Ex-Cell-O Corporation since22 October 1964.A petition to revoke this subpena was timely filed withme. On July 8, 1966, after consideration of the matter,I issued an order, together with an accompanying opinion,denying the petition to revoke. Thereafter Jones declinedto comply with the subpena. No steps were taken in theUnited States District Court to obtain compliance withthe subpena.At the close of the hearing on June 29, 1966, 1 was served witha copy of a complaint and summons in a civil action in the UnitedStatesDistrictCourt for the Southern District of Indiana, IndianapolisDivision,entitledEX-CELL-O Corporation vWilliam T Little, RegionalDirector,Twenty-fifthRegion,National Labor Relations Board,OwsleyPose,Trial Examiner, National Labor Relations Board,Case1P66-C-313TheRespondent in its complaint sought an order restraining mefrom closing the hearing in the instant case until the Regional Directorhad produced the investigative materials in the representation case whichwere requested in thesubpoenaducestecumserved on the RegionalDirector before the first hearing in this case This injunction actionis discussed more fully below EX-CELL-O CORPORATION123gThe July 28, 1966, hearingWhen the collective-bargaining contracts offered in evi-dence at the June 29 hearing were reoffered in evidenceby the Union at the resumed hearing on July 28, 1966,the Respondent offered no objection to their authenticity,and they were received in evidence. At this hearing testimonywas received from witnesses for the Union concerning certainaspects of some of the contracts which had been receivedin evidence and related matters, and also concerning wageincreases granted by the Respondent, the Respondent'sjob classifications, and the wages of certain of the Respond-ent's employees. Vice President Jones did not appear atthe July 28, 1966, hearing in response to thesubpoenaduces tecumand the records called for in thesubpoenaduces tecumwere not produced.The Respondent did not offer any evidence rebuttingthat put in by the Union on the question of the remedyin this case.Because of the pendency of the Respondent's injunctionaction against the Regional Director and me, discussedimmediately below, the Respondent requested, and theUnion acquiesced in this request, that the hearing notbe closed until the District Court had reached a decisioninthe injunction action.Thereupon the hearing wasadjourned indefinitely, with the understanding that it wouldnot be closed before the District Judge had decided theinjunction action against the Regional Director and me,provided the District Judge had ruled within 60 days afterhe had heard oral argument upon the defendants' motionto dismiss or for summary judgment, which had beenfiled by this time.h.The injunction actionIt is appropriate briefly to discuss the injunction actionbrought in the United States District Court by the Respond-ent against the Regional Director and me because it wasa factor in the delay in disposing of this case. As statedabove, the Respondent sought in this action, which wascommenced on June 29, 1966, to obtain an order restrainingme from closing the hearing in this case until the RegionalDirector had produced the investigative materials in therepresentation case (in which the hearing upon the Respond-ent's objections to the election was held) subpenaed byitbefore the first hearing in this case As noted above,the subpena calling for the production of those investigativematerials was revoked by me at the hearing on June 1,1966, and the Respondent's request for special permissionto appeal this ruling was thereafter denied by the Board.A motion to dismiss or for summary judgment was filedon behalf of the Regional Director and me and it finallycame on for argument before Cale J Holder, United StatesDistrict Judge, on December 1, 1966 On December 13,1966,District Judge Holder issued an Order of SummaryJudgment in favor of the defendants.On December 21, 1966, I issued an order closing thehearing. Prior to the close of the hearing the Union fileda brief. The Respondent thereafter filed its brief.On January 31, 1967, the Respondent filed a motionrequesting (1) that the District Court proceeding be noticedjudicially, and (2) that the Findings of Fact, Conclusionsof Law, and Order of Summary Judgment for the defendantsof the District Judge be incorporated in the record ofthisunfair labor practice proceeding. The Respondent'srequest (1) above is granted and (2) is denied In myopinion, proceedings in the District Court are not properlya part of the record in this case However, the DistrictJudge's Findings of Fact will be included among the TrialExaminer's rejected exhibits and thus will be availablefor reference purposesUpon the entire record, including the briefs filed bythe Union and the Respondent, I make the following.FINDINGSAND CONCLUSIONS1.THEBUSINESSOF THE RESPONDENTThe Respondent is engaged at its plant at Elwood, Indi-ana, in the manufacture of metal parts. During the yearpreceding the issuance of the complaint, the Respondentreceived from and shipped to points outside of Indianamore than $50,000 worth of materials and products. Uponthese facts I find, as the Respondent admits, that it isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aerospace andAgricultural Implement Workers of America, UAW, AFL-CIO, is a labororganizationwithinthe meaningof Section2(5) of the Act.IIi.THE UNFAIR LABOR PRACTICEThe Refusal to Bargain Collectively inViolation of Section 8(a)(5) of the ActAs indicated above, there is no issue of law or factin this case concerning the appropriate unit, no issue offact concerning the Boards' certification of the Union asthe exclusive bargaining representative of the employeesin the appropriate unit after the Union won the Board-conducted election, and no issue of fact concerning theRespondent's refusal of the Union's request for a meetingfor collective-bargaining purposes.The Respondent sought toraisebefore me certain addi-tional factualissuesrelating to its objections to the election.As indicated above, the Respondent had a full opportunityto, and did in fact raise these issues in the prior representa-tion proceeding, and the Board passed on these issuesin its Decision on Review; consequently such additionalissues were not open before me.Thus, the case on the merits involves simply a technicalrefusal to bargain in order to obtain court review of theBoard's determination in its Decision on Review in theprior representation case that the Respondent's ObjectionstoConduct Affecting the Results of the Election werewithoutmerit, and that the Union should be certifiedas the exclusive bargaining representative of the employeesin the appropriate bargaining unit. A finding of a refusalto bargain collectively with the Union in violation of Section8(a)(5) and (1) of the Act necessarily follows. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV THE REMEDYAs stated above, at the opening of the hearing the Unionannounced that it would seek from the Board in thiscase, in addition to the conventional refusal-to-bargain reme-dial provisions, a make-whole provision to compensate theRespondent's employees for losses assertedly flowing fromthe Respondent's refusal to observe its statutory collective-bargainingobligations. Over the objections of the Respond-ent, I permitted the Union to adduce evidence supportingitspositionwith respect to the novel remedy sought byit inthis case.The Board's power, in appropriate circumstances, to pro-vide some form of a monetary award to remedy refusalsto bargain collectively stems from Section 10(e) of theAct empowering the Board to require persons found tohave engaged in unfair labor practices "to take such affirma-tive action including reinstatement of employees with orwithout backpay,aswilleffectuate the policies of thisAct." The "broad reach" of the Board's discretion to deter-mine "how the effect of unfair labor practices may beexpunged" has long been established,NL.R.B. v. Link-BeltCompany,311U S. 584, 600;NL.R.B. v. District50,UnitedMineWorkers,355 U.S. 453, 458. As statedinPhelps Dodge Corp v. N.L.R.B.,313 U.S 177, 194:Congress could not catalog all the devices andstratagems for circumventing the policies of the ActNor could it define the whole gamut of remediesto effectuate these policies in an infinite variety ofspecific situations.Congress met these difficulties byleavingthe adaptation of means to end to the empiricprocess of administration. The exercise of the processwas committed to the Board, subject to limited judicialreview.Thatit iswithin the Board's discretion to require thepayment of backpay to remedy refusals to bargain in viola-tion of Section 8(a)(5) of the Act is also settled by thehighest authority. InFibreboard Paper Products Corp. v.N.L.R.B.,379 U.S. 203, the Supreme Court decided notonly that the employer was obliged to bargain collectivelywith the representative of the affected employees concerningthe contracting out, for legitimate business reasons, of certainmaintenanceoperations, but also that the Board had theauthority, in order to remedy the refusal to bargain, toorder the resumption of the contracted-out maintenanceoperations and to require the "reinstatement with backpay"of the affected employees (379 U.S. at 215).In various othersituationsthe Board has provided mone-tary relief as one of the remedies for a refusal to bargain.InOgle Protection Service,149NLRB 545, the Boardordered the employer (1) retroactively to give effect tothe terms of an agreement which it had reached withthe union but had refused to execute and (2) to makethe employees whole for any losses resulting from theinitial refusalto execute the agreement. Similar cases areHuttig Sash and Door Company,151NLRB 470, 475,enfd.with a modification not here relevant 362 F.2d 217,219-220 (C A 4), andMontgomeryWard and Co.,154NLRB 1197, modified January 6, 1967 (C A D.C.), 64LRRM 2108.Chemrock Corporation,151NLRB 1074,involved an employer who had acquired a business andcontinued unchanged the operations of its predecessor andwho, withoutbargainingcollectively with the representativeof a small group of employees concerning the terms andconditions of their continued employment in thebusiness,terminated them and replaced them with new employees.The Board, in order to remedy the employer's refusalto bargain, directed the reinstatement of the employeesinquestionwith backpay, with the rate of pay to begoverned by that in the contract with the employer's prede-cessorIn its most recent decision in this area that Iam aware of,Schill Steel Products, Inc.,161NLRB No.83,where the employer had refused to execute a contractwhich had been previously agreed upon, the Board, inorder to "recreate the conditions and relationships thatwould have been had there no unfair labor practice," orderedthe employer "to put into effect and abide by its terms1year subsequent to the date on which the [employer]signs"the previously agreed-upon contract, and to reimburseall employees covered by the contract for the loss of benefitsresultingfrom the employer'soriginalrefusal to sign. CfNL.R.B v Warrensburg Board & Paper Corp.,340 F.2d920, 925 (C.A. 2).In view of all of the foregoing decisions there can beno doubt as to the Board's power in appropriate circum-stances to direct some form of monetary relief to remedya refusal to bargain in violation of Section 8(a)(5) of theAct. Indeed, the Respondent does not argue to the contraryInstead, relying onPreston Products Company, Inc.,158NLRB No. 35, andSaks and Company,160 NLRB No.59, the Respondent urges that the Board has decided againstexercising its power to direct the relief requested by theUnion in this case and that I am bound by the precedentestablished in these twocases.'After careful considerationof the whole problem, and with due respect for the viewsof the Court of Appeals in thePrestoncase, I concludefor the reasons stated below that the Board did not intendby the use of the summary language in the footnote inthePrestoncase to decide the remedy question on themerits,and that the differences in the relief sought bythe union in theSakscase and that sought by the Unionin this case are such as to render theSakscase inapplicableas a precedent for my decision in this case.'Prestonispresently pending before the Court of Appeals for theDistrict of Columbia Circuit upon the petition of the UAW, the Unioninvolved in this case, for review of the Board's Decision and Orderin that case One of the issues raised by the UAW's petition in thatcase concerns the Board's refusal to grant the compensatory relief soughtby the UAW as a remedy for the 8(a)(5) violation The court of appeals,in ruling on preliminary motions, expressed the opinion that the Boardhad decided the remedy question on the merits (opinion on petitionfor reconsideration of order transferring cases dated January 25, 1967 )Saksisalso pending for review in the Court of Appeals for the Districtof Columbia Circuit Another case presenting a related remedy questionpending in the same court isUnited Steelworkers of America vNL R B,which involves the Board's Order inNorthwest Engineering Company,158 NLRB No 48 In this case, the Steelworkers requested the Boardat the exceptions and brief stage of the case for remedial provisions(1) specifically directing the employer to bargain about past benefitscovering the period of the employer's refusal to bargain with the union,and (2) requiring any grievance and arbitration provisions ultimatelyarrived at be given retroactive effect The Board's decision, which failedto include the requested remedial provisions, did not explain its reasonsfor failing to grant the relief requested EX-CELL-O CORPORATIONThe UAW's request for a financial reparation order asa remedy for the refusal-to-bargain violation in thePrestoncase was made for the first time in its exceptions to theTrial Examiner's Decision This request was supplementedby numerous statements of fact in the UAW's brief whichwere wholly without foundation in the record before theBoard in thePrestoncase. The Board's summary statementin footnote 1 to its decision in thePrestoncase that "wefind that the remedial order requested by the ChargingParty is without merit" contains not one word of explanationof its reasons for its action in denying the requested relief.The remedial issue before the Board in thePrestoncaseisnot one, in my opinion, which is susceptible of suchsummary disposition, without any articulation of the reasonsfor its decision. SeeN.L.R.B. v.Metropolitan Life InsuranceCo., 380 U.S. 438, 442-444. In these circumstances I thinkitmore reasonable to interpret the Board's refusal to grantthe requested relief nPrestonas being the result of theUAW's failure to adduce evidence supporting its requestfor relief rather than the consequence of a considereddecision on the merits regarding the remedy question.InSakstheCharging Party requested that the TrialExaminer order that any collective-bargaining agreementultimately negotiated by the parties be made retroactiveto the date upon which the employer first refused to bargaincollectivelyNo evidence was offered by the Charging Partyto support its request for this relief The Charging Partysimply argued in effect that its proposed remedy wasappropriate in any refusal-to-bargain case in which anysubstantial period of time would have elapsed betweenthe initial refusal to bargain and the actual commencementof bargaining negotiations. The Board, without any explana-tion,affirmed the Trial Examiner's refusal to grant theCharging Party's requested relief. The fact that the Board,in a case involving no special circumstances warrantingspecial relief, went along with the Trial Examiner in refusingtheCharging Party's sweeping request that retroactivitybe given all future contracts negotiated after Board ordersindelayed bargaining situations does not mean, in myopinion, that the Board would not henceforth considersome form of compensatory relief in refusal-to-bargain situa-tions in a case where special circumstances appeared tojustify it.For the foregoing reasons I am constrained to rejectthe Respondent's contention that the Board's decisions inPrestonandSaksare dispositive of the question of theUnion's request for compensatory relief in this case.'Having concluded that the Board has the power to grantthe relief sought by the Union in this case and that thecases relied on by the Respondent as precedents againstgranting the requested relief are inapplicable in the circum-stances of this case, the question remains has the Charging'InsuranceWorkers InternationalUnion v NLR B,360 F 2d 823(C A D C ),also citedby theRespondent in this connection is not aprecedentNo request for extraordinary relief was made of the Board,the point about the alleged inadequacy of the remedy having been raisedby the ChargingParty for thefirst time in the court of appeals Thisdecision is treated further below in the discussion of the Respondent'scontention that the remedy sought by the Union is speculative in character125Partymade out a case for granting the special remedysought by it.The Union urges that the Board's usual remedial provi-sions in refusal-to-bargain cases-a cease-and-desist provi-sionand anaffirmative direction to bargain collectivelyupon request-constitute but "a slap on the wrist" toemployers and do not provide any incentive to induceemployers promptly to comply with their statutory dutyto bargain collectively. The Union points out that it ispossible for any employer to delay the commencementof collective bargaining for up to 2 years while he pursuesthe legal remedies available to him in the Act. This isthe period of time consumed in processing the representationand unfair labor practice cases before the Board and theenforcement or review proceeding in the Court of Appeals.In the instant case over 2 years has already elapsed sincethe Board's original certification was issued, and anotheryear more will certainly elapse before the Court of Appealsissuesits decision on reviewDuring this period the employees, frustrated in theirefforts to obtain a contract,and seeingthat their employerby his own efforts can prevent the collective-bargainingprocess from even getting started, lose interestin unionrepresentationWhen, after 2 years or more, the employer'sbargainingobligation has finally been confirmed by theBoard and the Court of Appeals, and the employer finallysits down at the bargaining table, the employees' representa-tive is bargaining from a position of weakness rather thanthe position which the union would have been in hadthe employer promptly following the certification of theunionas its employees' bargaining representative sat downand bargained over the terms of a contract. A result likethis, the Union argues, is to place a premium on disobedienceof the law. Employers who promptly comply with theirbargainingobligations are placedat aneconomic disadvan-tage and flouters of the national policy, as embodied inthe Act, are financially rewarded for their conduct Someindication of the extent of such financial rewards appearsin the record in the instant case As is more fully developedbelow, it appears that during the period since the originalcertification of the Union the employees of the Respondent'sElwood,Indiana,plant, the plant here involved, have notenjoyed all the employment benefits which the Respondentprovides for its employees at itsplantsin theadjoiningStates of Ohio and Michigan, who are covered by collective-bargaining contracts with the Union, and there do notappear to be compensating advantages accruing to theElwood employees.What is needed to remedythis situation,contends theUnion, is to take the profit out of refusing to bargaincollectively.The Union proposes that this be done byrequiringthat the employees be made whole for the periodfrom the refusal to bargain until the Employer complieswith his statutory bargaining obligations. In support ofits contention in this regard the Union calls my attentionto the decision of Trial Examiner Josephine H. Klein inZinke's Foods. Inc.,presently pending before the Board,in which she included in her recommended order a make-whole provision such as the Union seeksin this case.Under the procedure contemplated by Trial Examiner Kleinin theZinke'scase, the determination of thesumsnecessary 126DECISIONSOF NATIONAL LABOR RELATIONS BOARDtomake the employees whole for their losses resultingfrom the employer's refusal to bargain would be left toa supplemental proceeding before the Board, if necessary.'The considerations underlying the Union's request foran additional remedy in this case, in my opinion, areweighty ones The encouragement of collective bargainingis the central objective of the Act. The achievement ofthis objective can be frustrated in part by employers simplychallenging the Board's actions in the representation caseto the fullest extent permissible under the statute. Thedetriment to collective bargaining occurs whether theemployer in good faith believes that the Board has madea serious error of law in the representation proceedingorwhether the employer, as a deliberate maneuver tostallbargaining, raises spurious objections and thereafterpursues them to the utmost. The Board's existing remediesare ineffectual in these delay situations and in my opinionsome additional form of remedy should be adopted inan effort to bring about more complete conformance withthe policies of the Act in this area. After giving considerablethought to the precise form a remedial provision wouldtake which would help solve the delay problem in refusal-to-bargain situations, I propose for consideration the follow-ing provision:Compensate, in the manner set forth in the sectionhereof entitled "The Remedy," each of its employeesfor the monetary value of the minimum additionalbenefits, if any, including wages, which it is reasonableto conclude that the Union would have been abletoobtain through collective bargainingwith theRespondent, for the period commencing with the dateof the Respondent's formal refusal to bargain collective-ly,October 25, 1965, and continuing until paid.The Respondent's principal arguments against adoptingsome form of the additional remedy requested by the Unionare that such a remedy would be punitive in effect andwould require the Board to speculate concerning the termsof the collective-bargaining contract which the parties wouldhave arrived at had they sat down and bargained collectivelyafter the original certification of the Union. The formerargument is discussed below. And the latter argument cannotbe considered in the abstract; it must be viewed againstthe background of concrete facts contained in the recordin this case.As indicated above, the Respondent has three plantsinOhio, at Bluffton, Lima, and Fostoria, and two ormore in Michigan, at Detroit and Traverse City Theemployees of these plants are all represented by the Union.The employees at all these plants are engaged in someform of metal working, although the products of all theplants are by no means the same. The collective-bargainingcontracts negotiated by the Union on behalf of the employeesof these plants in 1962, and again in 1965, were introducedinto evidence by the Union in this case.' The provisions'Zinkeisthe only other case presenting this remedy question inwhich evidence was received by the Trial Examiner bearing upon theappropriateness of the requested remedy and methods of determininghow the employees were to be made whole'As stated above, the Union also introduced into evidence collective-bargaining contracts negotiated by it with General Motors Corporation,of these contracts, some of which are summarized in thechart below, show a certain degree of uniformity amongthe contract provisions covering the employees of all theseplants.A comparison of the terms and conditions providedin the 1965 contracts for these plants with terms andconditions of employment prevailing at the Elwood plantreveals what appear to be significant differences betweenthe terms and conditions of employment of the Elwoodemployees and those of the employees of the organizedplants of the Respondent in Ohio and Michigan.Unfortunately, the record is not as complete as it shouldbe with respect to showing the terms and conditions ofemployment at Elwood in 1965 because of the refusalof the Respondent's vice president, Robert M. Jones, toobey what I, in effect, ruled was a valid subpena callingfor his attendance at the hearing as a witness and callingupon him to produce records of wage increases and fringebenefits granted Elwood employees since October 22, 1964.Consequently, I have had to fall back on other sourcesof information concerning the terms and conditions ofemployment at Elwood during the period in question. Theprincipal source of information in this regard is a bookletentitled "OUR EMPLOYEE HANDBOOK, ELWOODPLANT, EX-CELL-O CORPORATION," which wasreceived in evidence in the prior representation case. Thebooklet shows on its face that it has been revised fromtime to time, the last time being May 1963. While therecord does not show that the handbook had been revisedto reflect changes between May 1963 and April 1965,itwas offered in evidence at the hearing in the representationcase in May 1965 at the request of the Respondent's counsel.In any event, even if the handbook may not be up-to-date as of April 1965, it is immaterial since it is beingrelied on not to determine the precise measure of damagessuffered by the Elwood employees, if any, as a resultof the Respondent's refusal to bargain, but merely to helpme to decide whether practical ways of measuring theextent of such damage exist The determination of theprecise measure of damages, if any, will be left to supplemen-talproceedings before the Board, if differences in regardthereto cannot be adjusted informally.Set forth on the following page is a chart giving acomparison of the provisions of the 1965 contractsnegotiated by the Union for the Bluffton, Lima, andFostoria, Ohio, and Traverse City and Detroit, Michigan,plants with the terms and conditions set forth in the Elwoodemployee handbook for the Elwood plant.It appears from the above chart that the Elwood employ-ees have not enjoyed all the fringe benefits granted throughthe collective-bargainingprocess to the employees in theRespondent's organized plants in the neighboring StatesChrysler Corporation, and certain other companies having plants in thevicinity of Elwood, Indiana The Union suggested that a comparisonbe made of the increases, direct and indirect, granted in contracts withthese corporations with the increases granted by the Respondent atElwood since the certification of the Union, and that such a comparisoncould be used as an alternative yardstick in this case In view of theavailability of comparisons between the contract terms covering theRespondent's Ohio and Michigan plants with the terms and conditionsat its Elwood plant, I find it unnecessary to consider the alternativeyardstick proposed by the Union ELWOOD, INDIANABLUFFTON, OHIOLIMA, OHIOFOSTORIA, OHIOTRAVERSE CITY, MICHDETROIT, MICHEmployee Handbook4-3-65Agreement4-1-654-1-65 Agreement5-8-65Agreement4.1-55 Agreement(Revised 5-63)AgreementShiftAfternoon $ 12Same*SameSameAfternoon $ 15Afternoon $ 16PremiumMidnight $ 16Midnight $ 20Midnight $ 20Daily, time and onehalf up to 10 hrsand up to 8 hrs onOvertimeSaturdaysDoubleSameSameSameSameSametime for the excessand for Sundays andHolidaysHolidays7 (8 in 1965 or 19669998 (9 in 1966)8 (9 in 1966)(Tr 181))Year's HrsDaysYear'sPayDaysYear'sHrsDaysYear'sPayDaysServPayoffServoffServPayoffServoff140512%**5Same as140512 5% 5Same asVacations360732 8% 7Bluffton360733 5% 5Fostoria5801054% 1058010555% 101010012105% 121010012106% 121512015157% 15Additional $ 05 perDeferredhour, payable onPay Planlayoff, leave ofNoneNoneNoneNoneNoneabsence, terminationor retirementHospital &Co pays all, inclSurgicalCo pays 75%***after retirementSameSameSameSameInsuranceGroup Life$4500$6000SameSame$6500$7000InsuranceAccidental22503000SameSame32503500DeathSickness &$40 25-45 50 per$60 00 per week$50-65 per$50-65 per week$65 per week$70 per weekAccidentweekweekbenefitBereavementNo mentionYesSameSameSameSamePayAutomaticcost-of-No mentionYesSameSameSameSamelivingAdjustmentSupplementalUnemploymentNo (TR 182)YesSameSameSameSameBenefits* Same as in column to the left** Percent of past year's earnings*** Co subsequently absorbed a cost increase 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDlivingadjustments,' their hospital and surgical benefitsapparently are not given on as generous terms as thosegiven the employees of the Respondent's organized plants,and their various insurance benefits do not appear to measureup to those accorded the employees of the Respondent'sorganized plantsThe rates of pay of the Respondent's Elwood employeesand the wage increases granted them in the period sincethe original certification of the Union may or may notcompare favorably with the wages at the Respondent'sorganized plantsThese facts cannot be determined onthis record because of the Respondent's refusal to obeythe subpena calling for the production of the necessaryfactual data But these facts can be ascertainedWhen these and all of the other facts casting light ontheRespondent's treatment of its Elwood employees ascompared with its treatment of the employees at its orga-nized plants are ascertained and considered in the lightof the Respondent's pattern of treatment of the employeesrepresented by the Union, a sound basis will exist, inmy opinion, for drawing a reasonable conclusion regardingtheminimum additional benefits which the Respondent'sElwood employees would have obtained had the Respondentcomplied fully with its duty to bargain collectivelyIt is settled that the losses or damages suffered by theElwood employees need not be established with mathemati-cal precision...where the defendent by his own wrong has preventeda more precise computation, the jury may not rendera verdict based on speculation or guesswork. But thejury may make a just and reasonable estimate of thedamage based on relevant data, and render its verdictaccordingly In such circumstances "juries are allowedto act upon probable and inferential, as well as upondirect and positive proof "Story Parchment Co. v.PatersonCo.,[282U S. 555, 563].Eastman KodakCo. v. Southern Photo Co.,[273U S 359, 377-379].Any other rule would enable the wrongdoer to profitby his wrongdoing at the expense of his victim Itwould be an inducement to make wrongdoing so effec-tive and complete in every case as to preclude anyrecovery, by rendering the measure of damages uncer-tainBigelow v. RKO Radio Pictures. Inc,327 U S 251, 264-265.See alsoThe Elyria-Lorain Broadcasting Companyv.The Lorain Journal Company,358 F.2d 790, 793 (C.A6).While it is true that the courts have emphasized thatthe Board lacks the power to "compel concessions or other-wise sit in judgement upon the substantive terms of collectivebargaining agreements"(N L.R.B. v. American NationalInsurance Co.,343 U.S. 395, 404;InsuranceWorkers Inter-national Union v. N.L.R.B.,360 F 2d 823, 827 (C.A.D.C.),the Board in making a determination on the facts whichare available in this case as to the minimum additionalbenefits which the Elwood employees would have obtained'The Consumers Price Index issued by the Bureau of Labor Statisticsof the United States Department of Labor shows that the period fromthe date of the original certification of the Union in 1964 to the presenthas been one of steadily rising prices CCH Labor Law Reports 12954had the Respondent engaged in bargaining with the Union,would not be deciding on the terms of a collective-bargainingcontract. It would merely be drawing inferences from thefacts of record of a kind which it is frequently calledon to draw. For example, in backpay cases, the Board,because of the difficulty in reconstructing accurately thesituation to what it would have been absent the unfairlabor practices, is frequently compelled to adopt a formulawhich will give a fair approximation of the backpay due.SeeN.L.R.B. v Brown & Root, Inc.,311 F 2d 447, 452(C A.8),NL R.B. v. Rice Lake Creamery Co.,365 F.2d888, 891 (C A.D C) While in some cases I can envisagepractical difficulties in the way of ascertaining what addition-albenefits employees might have obtained through thecollective-bargaining process, in the particular factual situa-tion here presented, I can find no such serious problems.The remedy which I am contemplating is not punitivein any sense of the word. It merely makes the employeespartiallywhole for losses which they suffered as a resultof the Respondent's refusal to bargain collectively withtheir chosen representative. A compensation order of thetype proposed here is much less harsh than a backpayorder to employees discharged in violation of the Act,which may require in effect that the employer pay doublewages (backpay to the discharged employees and wagesto the replacement employees). The proposed provisionmerely requires that the Respondent restore to the employeespart of the extra profit which the Respondent realizedat the expense of the employees from refusing to bargaincollectivelywith their statutory bargaining representative.The Respondent is made no worse by this provision thanitwould have been had it fully observed its collective-bargaining obligations from the beginning. As between theRespondent's employees who suffered losses as a resultof the Respondent's law violation and the Respondent,thewrongdoer, the equities certainly favor the victimsof the Respondent's wrongdoing.N.L.R.B. v. Don JuanInc.,185 F 2d 393, 394 (C.A. 2). As the Court of Appealsfor the Fifth Circuit has said in rejecting an analogousargument in another refusal to bargain situation, the order"makes those ' . . whole who [have] been deprived ofa recognized interest by acts that constitute a violationof the Act.'and. .is `.designed to preventthe violator from benefiting by his misdeed..."'N.L.R.Bv. J. H. Rutter-Rex Mfg. Co.,245 F.2d 594, 597-598.While the Respondent argues that it is being penalizedfor having resorted to the only method available undertheAct of obtaining a review of the Board's action inoverruling its objections in the representation case, I cannotagree with its conclusion in this regard. Assuming thatthe Board were to adopt the remedy proposed herein,and the case went to the Court of Appeals for review,if the court ultimately rules that the Respondent was rightinurging that the election should have been set asidebecause of the Union's preelection conduct, then the Courtof Appeals will set aside the Board's Order and no obligationwhatever will devolve upon the Respondent. On the otherhand, if the Court of Appeals should rule that the Respond-entwas wrong in taking the position that the Board'sdecision in the representation case was erroneous and thattheRespondent should have granted the Union's request EX-CELL-O CORPORATION129for bargaining, why should the Respondent not be requiredto pay the damages which it is reasonable to concludeits employees suffered as a result of the Respondent's havingviolated the National policy for a considerable period oftime?When employees are discharged in violation of theAct they are made whole from the date of the employer'sviolation. I can see no valid reason why the same principleshould not be applied in a refusal-to-bargain caseIrecognize that the Board heretofore has not orderedany additional relief in technical refusal-to-bargain casesbeyond the usual cease-and-desist and affirmative bargainingorder provisions. However, I am aware of no case, otherthan thePrestonandSakscases cited by the Respondentand which have been disucussed above, in which this ques-tion has been presented. As stated above, there is nothingin thePrestonandSaksindicating that the Board hasseriously addressed itself to their problem. And, in myopinion, the problem is a serious one I have been assuming,and do assume, that the Respondent's challenge of theBoard's decision overruling the Respondent's objectionsto the election is not based upon hostility to the collective-bargaining process but upon a sincere desire to obtaina review of what it regardsas anerroneous ruling bythe Board.10But the course which the Respondent has followed isone which is open to all employers, including ones whoare opposed to collective bargaining in any event and whocalculate that the cost of litigating is more than offsetby the savings resulting from stalling the commencementof bargaining for possibly 2 years, or more During thisperiod, assuming that the Court of Appeals ultimatelysustains the Board's actions in the representation case,theNational policy with regard to collective bargaininghas been wholly frustrated, and the employees have beendeprived of the fruits of the bargaining process. Employerswho willingly accept the collective-bargaining obligationsprovided for in the Act are placed at a competitive disadvan-tage with those who break the law. These results, in myopinion, are completely antithetical to the purposes of theAct and call for a remedy which will help restore thesituation to that which would have existed but for theunfair labor practices.Accordingly, I will incorporate in my recommended orderthe compensation provision suggested above. The compensa-tion shall be computed on a quarterly basis and shallbear interest at 6 per cent, per annum.My proposed compensation provision contemplates thatthe compensation period will begin on the date on whichthe Respondent first refused the Union's request for bargain-'°Imust admit that it is not without some question in my mindthat I make this assumption, particularly in view of the Respondent'sexcursion into the United States District Court in an effort to obtainan injunction restraining me from closing the hearing in this case Thiswas a factor causing part of the delay in this case However, I haveresolved my doubts in this regard in favor of the Respondenting conference,October 25, 1965. It may be suggestedthat it is unreasonable to assume that the parties wouldhave been able immediately to reach a collective-bargainingagreement, and that therefore some later date should beadopted for the beginning of the compensation period,in the event this provision is approved by the Board.However, in view of the fact that the Respondent's expressrefusal to bargain on October 25, 1965, was merely thecontinuation of a policy adopted by it, certainly by January1965, when it filed its Request for Review of the ActingRegional Director's Supplemental Decision and Certificationof Representative, it appears to me not unreasonable toadopt the October 25, 1965, date. Had the Respondentaccepted the Acting Regional Direstor's Supplemental Deci-sion and Certificate of Representatives and commencedbargaining in good faith soon thereafter, in the normalcourse of events an agreement would probably have beenreached before October 25, 1965. To adopt a later datefor the commencement of the compensation period is toput a premium on disobedience of the statutory policyand unnecessarily to prolong the competitive disadvantagesuffered by law abiding employers who accept Board certifi-cations without challenge.Under the terms of this provision, if adopted by theBoard, it is possible that compensation will be due formeremployees of the Respondent. Of course the entitlementto such compensation will terminate as of the date oftheir leaving the Respondent's employ. .Iwill also include in my recommended order a preserva-tion of records provision of the type customarily usedin backpay casesCONCLUSIONS OF LAW1.All production and maintenance employees at theRespondent's Elwood, Indiana, plant, including tool cribstores employees, shipping and receiving and followupemployees, but excluding all office clerical employees, plantclerical employees, all professional employees, guards andsupervisorsasdefined in the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.2.On and at all times since October 25, 1965, InternationalUnion, United Automobile, Aerospace and AgriculturalImplementWorkers of America, UAW, AFL-CIO, hasbeen the exclusive bargaining representative of the employeesin the aforesaid collective-bargaining unit.3.By refusing on and after October 25, 1965, to bargaincollectively with International Union, United Automobile,Aerospace and Agricultural Implement Workers of America,UAW, AFL-CIO, as the exclusive bargaining representativeof the employeesin anappropriate bargaining unit, theRespondent has engaged in an unfair labor practice inviolation of Section 8(a)(5) and (1) of the Act4.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7)`of the Act.[Recommended Order omitted from publication]